Mark Choate, 8011070
Choate Law Firm LLC
424 N. Franklin Street
Juneau, AK 99801
Phone: (907) 586-4490
E-mail: lawyers@choatelawfirm.com

Amanda Harber, 1011119
49th State Law LLC
P.O. Box 661
Soldotna, AK 99669
Phone: (907) 545-4435
E-mail: amanda@49thstatelaw.com

Adam W. Hansen* pro hac vice forthcoming
Eleanor Frisch* pro hac vice forthcoming
Apollo Law LLC
333 Washington Avenue North, Suite 300
Minneapolis, MN 55401
Phone: (612) 927-2969
E-mail: adam@apollo-law.com
       eleanor@apollo-law.com

Attorneys for Plaintiff

                     IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF ALASKA

 ELIZABETH BAKALAR,

 Plaintiff,
                                                     PLAINTIFF’S OPPOSITION TO
        v.                                           DEFENDANTS’ MOTION FOR
                                                     SUMMARY JUDGMENT &
 MICHAEL J. DUNLEAVY, in his                         CROSS-MOTION FOR
 individual and official capacities;                 SUMMARY JUDGMENT
 TUCKERMAN BABCOCK; and the
 STATE OF ALASKA,                                    Case No. 3:19-CV-0002

        Defendants.



OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                    CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                   424 N. Franklin Street
Page 1 of 75                                                         Juneau, AK 99810
                                                                     (907) 586-4490
         Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 1 of 75
                                      INTRODUCTION

       When Michael Dunleavy became Governor of Alaska, he took an unprecedented

step to screen out and stifle those with dissenting political beliefs. Through his chief of

staff Tuckerman Babcock, Dunleavy told thousands of state employees—including

doctors, pharmacists, geologists, IT professionals, and every attorney in the Department of

Law—that they would be required to submit resignations along with pledges of loyalty to

the new administration’s political agenda. Plaintiff Elizabeth Bakalar, like thousands of

other state employees, submitted to these extraordinary demands. Governor Dunleavy then

accepted Bakalar’s resignation, along with another attorney, because they had shared their

opinions on national politics—opinions that differed from those of the new administration.

       Defendants’ Motion for Summary Judgment conveniently ignores Babcock and

Governor Dunleavy’s mass-resignation scheme and request for loyalty pledges. As a result,

Defendants misrepresent the facts, as well as the law that governs this case. Defendants’

extortion of loyalty pledges from thousands of state employees through a mass-resignation

scheme was itself a loyalty test and patronage scheme that violated the First Amendment

and Alaska state law. Defendants’ loyalty test coerced employees’ beliefs, chilled their

willingness to express political views, and screened out those unwilling to affirmatively

support Governor Dunleavy’s political agenda. Dunleavy’s demand for coerced loyalty

pledges and attempt to screen out employees with opposing political beliefs independently

infringed on Bakalar’s, and thousands of other employees’, right to freedom of association.




OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                     CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                    424 N. Franklin Street
Page 2 of 75                                                          Juneau, AK 99810
                                                                      (907) 586-4490
         Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 2 of 75
See Rutan v. Republican Party of Illinois, 497 U.S. 62 (1990); Branti v. Finkel, 445 U.S.

507 (1980); Elrod v. Burns, 427 U.S. 347 (1976).

       The free-speech component of this case emerges with Defendants’ subsequent

decision to accept Bakalar’s coerced resignation because of the beliefs expressed in her

blog. This infringed on both her freedom of association and her freedom of speech. The

Pickering balancing test applies to these types of hybrid claims. Hudson v. Craven, 403

F.3d 691, 698 (9th Cir. 2005). For purposes of the Pickering analysis, however, Bakalar’s

termination cannot be divorced from the context of Defendants’ unconstitutional loyalty

test. Defendants’ decision to accept Bakalar’s coerced resignation must be viewed in light

of their motives in seeking mass resignations and loyalty pledges in the first place—to

screen out employees who were not politically loyal. Here, the evidence shows that

Defendants did not actually terminate Bakalar for her blog posts about her bodily functions,

Donald Trump’s election, or Justice Kavanaugh’s appointment. Instead, Defendants

terminated Bakalar because she had voiced opposing political views and therefore had

failed Governor Dunleavy’s misguided and blatantly unconstitutional loyalty test. For

purposes of the Pickering analysis, Defendant cannot rely on pretextual justifications like

disruption in the workplace. Robinson v. York, 566 F.3d 817, 825 (9th Cir. 2009). And even

if they could, Defendants have not and cannot demonstrate any “actual, material and

substantial disruption, or reasonable predictions of disruption in the workplace.” Id. at 824

(cleaned up). At bottom, Bakalar prevails on her First-Amendment free-speech claim




OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                      CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                     424 N. Franklin Street
Page 3 of 75                                                           Juneau, AK 99810
                                                                       (907) 586-4490
         Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 3 of 75
because Defendants fired her for her speech, and they did so without any countervailing

claim of workplace disruption.

       Further, Bakalar does not fall within the “policymaker” exception outlined in Branti

v. Finkel, 445 U.S. 507, and Elrod v. Burns, 427 U.S. 347. The Elrod-Branti analysis looks

initially to state law to determine whether political affiliation is an appropriate requirement

for the position in question. See Branti, 445 U.S. at 518; Curtis v. Christian Cnty., Missouri,

963 F.3d 777, 786 (8th Cir. 2020); DiRuzza v. County of Tehama, 206 F.3d 1304, 1309

(9th Cir. 2000). Here, Alaska’s Personnel Act explicitly categorizes which state employees

are free to engage in political speech without job repercussions and which state employees

are “policymakers” that may be terminated for their political beliefs and speech. A.S.

§§ 39.25.010, 39.25.100, 39.25.110, 39.25.120. The Alaska legislature has determined that

political loyalty is not an appropriate requirement of Bakalar’s position. See A.S.

§ 39.25.120(c)(3). Bakalar’s actual job duties further support this determination. Bakalar

analyzed legal questions and litigated cases under preexisting law. She had no control over

any government programs, no authority to choose or settle her cases, and no final say even

over the content of her advisory opinions, all of which were ultimately reviewed and signed

by the Attorney General of Alaska. As a matter of law, her job duties, in view of Alaska’s

Personnel Act, placed her squarely outside the purview of the Elrod-Branti exception.

       Bakalar is also entitled to summary judgment on her state-law claims, which are not

dependent on the outcome of her First Amendment claims. First, Alaska’s free-speech

clause is “more protective of employee speech than is federal law.” Alaskans for a Common


OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                        CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                       424 N. Franklin Street
Page 4 of 75                                                             Juneau, AK 99810
                                                                         (907) 586-4490
         Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 4 of 75
Language, Inc. v. Kritz, 170 P.3d 183, 203 (Alaska 2007). Among other things, the Alaska

Supreme Court considers an employee’s policymaker status “of minimal value in its own

right, but instead only one of the factors to be considered” in determining whether the

government’s interests outweigh the employee’s right to free speech. City and Borough of

Sitka v. Swanner, 649 P.2d 940, 945 (Alaska 1982). Thus, Bakalar’s free-speech and

associational claims under the Alaska Constitution are at least as strong as her First

Amendment claims, and she is entitled to summary judgment for a violation of the Alaska

Constitution regardless of whether she falls within the federal Elrod-Branti exception under

federal law.

       Defendants also violated Alaska’s constitutional merit principle embodied in the

Personnel Act. Uniquely among the fifty states, Alaska’s Constitution and Personnel Act

strongly rejected the spoils systems and patronage regimes that had come to predominate

in other states and municipalities. In its place, the people of Alaska chose a better path:

robust protections for a state workforce built on merit, ability, and professional character.

Dunleavy’s loyalty oath, which harkens back to Boss Tweed’s famously corrupt regime in

19th Century New York, has no home under Alaska law. Defendant’s sole argument on

this issue—that the merit principle cannot offer an “end run” around the First

Amendment—makes no sense. Nothing prevents the State of Alaska from giving its

employees greater protections than the First Amendment does. And that is exactly what the

State of Alaska has done in establishing a merit system of employment.




OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                      CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                     424 N. Franklin Street
Page 5 of 75                                                           Juneau, AK 99810
                                                                       (907) 586-4490
         Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 5 of 75
           Finally, Bakalar is entitled to summary judgment on her common-law claim for

wrongful discharge. Defendants’ conduct was not only unconstitutional, it was also unfair,

malicious, and in contravention of public policy. Bakalar has thus established a violation

of Defendants’ duty of good faith and fair dealing under Alaska law.

           Governor Dunleavy’s unprecedented loyalty test, and his termination of Bakalar for

failing that misguided test, was blatantly unconstitutional under clearly established state

and federal law. Defendants are not entitled to qualified immunity or summary judgment.

Instead, the Court should grant Bakalar’s instant motion for summary judgment on all of

her claims.

                                 FACTUAL BACKGROUND

           Throughout her time as a state employee under multiple administrations, Bakalar

demonstrated stellar performance. Bakalar worked for the State of Alaska as an assistant

attorney general in the Department of Law for over twelve years. First hired by the State

as an “Attorney II” in 2006, she was steadily promoted over the next decade. In 2018, she

was promoted to become an Attorney V, or an “expert attorney.”1

           Margie Vandor, Bakalar’s immediate supervisor, described Bakalar as a “highly

valued” lawyer who could “comfortably handle complex matters” and who did a “splendid

job” on issues that were “novel, highly complicated, and involved detailed analysis of

applicable constitutional law.”2 “She was a great colleague...very helpful. She had a great



1
    Exh. 1 & 2.
2
    Exh. 1, p. 15.

OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                       CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                      424 N. Franklin Street
Page 6 of 75                                                            Juneau, AK 99810
                                                                        (907) 586-4490
             Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 6 of 75
attitude about helping other people. She was very responsive if you needed her—an answer

to something.”3

         Bakalar was a vigorous advocate for the State of Alaska, no matter the cause. In

2013, she defended the State in a two-week federal trial brought by Alaska Native

individuals and tribes under Section 203 of the federal Voting Rights Act.4 In 2014, she

defended the Republican Parnell administration in a lawsuit brought by the Alaska

Dispatch News under the state Public Records Act.5 In 2016, she represented the State in a

trial over the 2016 primary election in House District 40.6

         Over the course of Bakalar’s employment with the State of Alaska, she secured

favorable decisions for the State from the Alaska Supreme Court and the Ninth Circuit

Court of Appeals, including in Hughes v. Treadwell, 341 P.3d 1121 (Alaska 2015); State

v. Alaska Fisheries Conservation Alliance, Inc., 363 P.3d 105 (Alaska 2015); Bachner Co.,

Inc. v. State, 387 P.3d 16 (Alaska 2016); Mallott v. Stand for Salmon, 431 P.3d 159 (Alaska

2018); Nageak v. Mallott, 426 P.3d 930 (Alaska 2018); Patterson v. Walker, 429 P.2d 829

(Alaska 2018); and Raymond v. Fenumiai, 580 F. App’x. 569 (9th Cir. 2014). Bakalar

briefed and argued Reynolds-Rogers v. State, Dep’t of Health and Social Services, 436 P.3d

469 (Alaska 2019), while she was still working for the State, and it was decided in Alaska’s




3
  Exhibit 3, 38:20-24.
4
  Bakalar Affidavit ¶ 4.
5
  Id., ¶ 5.
6
  Id. ¶ 6.

OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                     CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                    424 N. Franklin Street
Page 7 of 75                                                          Juneau, AK 99810
                                                                      (907) 586-4490
           Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 7 of 75
favor shortly after she was discharged.7 Bakalar also received “Special Recognition” by

her supervisor, Margie Vandor:

         I am nominating Libby Bakalar for the “Lightning Fast Award.” When you
         combine passion, conviction, focus, accuracy, writing skills and “speed” -
         you have described Libby. Libby has been with the Department for 7 years.
         She joined the Human Services section in September, 2006, and transferred
         to the Labor & State Affairs section in the Fall of 2011, where she has been
         primary counsel for the Lieutenant Governor and the division of elections. In
         the short time she’s been in L&SA, she has handled numerous high profile
         matters for elections, including voting rights act matters, voter registration
         issues, ballot initiative legal certifications, referendum matters; she has also
         drafted regulations for precincts after redistricting, as well as drafted
         legislation. To say that Libby is enthusiastic in the approach to her work is
         truly an understatement.8

No allegation has ever been made that Bakalar’s political beliefs compromised her

advocacy on behalf of Alaska during her time in the Department of Law, regardless of the

administration she worked under.

         Although Bakalar represented the State in many important and sometimes high-

profile cases, she never worked in a “policy-making” role. “Policy makers” are defined by

AS 39.52.180(f) as members of the Executive Branch who are required to file a statement

with the Alaska Public Offices Commission under AS 39.50.20. Neither Bakalar nor any

other assistant attorney general was required to file such a statement.9 Furthermore, the

State Personnel Act, which identifies state employees who are allowed to engage in free

political speech and association without job repercussions, does not designate Bakalar’s



7
  Id. ¶ 7.
8
  Exh. 4.
9
  Bakalar Affidavit ¶ 9.

OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                         CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                        424 N. Franklin Street
Page 8 of 75                                                              Juneau, AK 99810
                                                                          (907) 586-4490
           Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 8 of 75
position as exempt from its protections from political considerations, instead placing her

in the same partially exempt category as public defenders. A.S. § 39.25.120(c)(3).

          Bakalar’s responsibilities as an attorney for the State were well-defined and narrow

in scope. She did not act as an adviser on policy or formulate plans for the implementation

of policy goals.10 Bakalar’s supervisors charged her with handling individual—though

complex—cases and pursuing goals defined by higher level government officials.11

Bakalar had little autonomy to make even routine decisions. Bakalar needed permission

from supervisors to disqualify a judge, file a Rule 11 motion, travel, and even get basic

supplies.12 She had no authority to settle cases without permission from her superiors.13

Specific political affiliations or beliefs were a requirement neither for the position of an

Attorney V generally, nor for Bakalar’s job duties specifically.14

I.        As a Private Citizen, Bakalar Maintained a Personal and Political Presence on
          Social Media.

          In 2014, Bakalar started a blog entitled “One Hot Mess” that focused on her personal

lifestyle and parenting, but never her job.15 Through One Hot Mess, she shared commentary

on topics including books, movies, childhood, friendships, music, technology, style,

fashion, and national politics. As the byline says: “You’ll laugh. You’ll cry. You’ll feel

better about yourself. I promise.”16


10
   Id. ¶ 10.
11
   Id. ¶ 11.
12
   Id. ¶ 12.
13
   Id. ¶ 13.
14
   Id. ¶ 14.
15
   Id. ¶15.
16
   Exh. 5.

OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                        CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                       424 N. Franklin Street
Page 9 of 75                                                             Juneau, AK 99810
                                                                         (907) 586-4490
               Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 9 of 75
         After the 2016 presidential election, Bakalar started blogging more about national

politics, to oppose what she viewed as problems in the Trump administration.17 She also

occasionally participated in public gatherings to support social justice causes.18

         Although Bakalar has publicly expressed her political views, she has never publicly

criticized—in her blog or elsewhere—any position taken by the State of Alaska in matters

related to her work.19 To the contrary, Bakalar has won high praise for her work from

colleagues and clients from all sides of the political spectrum.20

         In January 2017, Nancy Driscoll Stroup, a politically conservative attorney in

Palmer, Alaska, started a blog of her own entitled “Ethics and One Hot Mess Alaska.”

Stroup’s blog had one purpose: “This blog makes the case that Blogger Libby Bakalar of

‘One Hot Mess Alaska’ fame should not be working as an Assistant Attorney General for

the State of Alaska.”21 This is what Stroup had to say about Bakalar:

         Alaskan Assistant Attorney General Libby Bakalar uses extremely profane
         and vulgar and mean language in her Blog. She makes fun of people based
         on their political affiliations (Trump supporters) and their religion
         (fundamental Christians) and lectures white people on how they need to
         behave (“Memo to White People from a White Person: Don't be a Shithead”
         - 6/12/16 post). Take a look at her blog.

         Is Bakalar the type of person we want working as an attorney in the Attorney
         General's office?

         My opinion: NO.22


17
   Id. ¶16.
18
   Id. ¶17.
19
   Id. ¶18.
20
   Id. ¶19. Exh. 4, Scott Kendall Affidavit.
21
   Exh. 6.
22
   Exh. 7.

OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                       CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                      424 N. Franklin Street
Page 10 of 75                                                           Juneau, AK 99810
                                                                        (907) 586-4490
          Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 10 of 75
        Stroup has posted numerous times on her blog since January 2017 and has

repeatedly called for Bakalar to be terminated from her job as an assistant attorney

general.23 Stroup believed Bakalar should be fired for being “hysterically anti-Trump” and

having “a liberal worldview.”24 Stroup also accused Bakalar of blogging while working,

thereby violating provisions of the State of Alaska Executive Ethics Act that prohibit state

employees from doing personal business on State time. Stroup voiced these complaints to

State officials.25

        Bakalar was also targeted by another conservative blogger, Suzanne Downing.

Believing—wrongly—that Bakalar had received a gift of travel from the ACLU, Ms.

Downing blogged complaining of a potential conflict of interest and asking whether there

was an “ethics disclosure?”26 Downing has frequently commented on Bakalar’s

termination.27

II.     The State of Alaska Conducted an Investigation and Cleared Bakalar’s Social
        Media Activity.

        Soon after Stroup made these complaints, the State of Alaska initiated an

investigation into Bakalar’s blogging to determine whether she violated any ethics rules.

The State hired an outside attorney, William J. Evans, to conduct the investigation and to

issue findings. On March 16, 2017, Evans issued a fourteen-page report that concluded that

Bakalar did not violate any ethical standards in writing or posting to One Hot Mess


23
   Exhs. 8 – 14.
24
   Exh. 6.
25
   Exh. 15.
26
   Exh. 16.
27
   Exh. 17, 18 & 19.

OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                     CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                    424 N. Franklin Street
Page 11 of 75                                                         Juneau, AK 99810
                                                                      (907) 586-4490
         Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 11 of 75
Alaska.28 The report notes that Bakalar’s supervisor described her as “an exceptional

attorney who can produce organized, top notch legal work quicker than any attorney she

has supervised during her long career.”29 The supervisor was certain that Bakalar’s

blogging activities “had not interfered with her work” in any way.30

III.     Babcock Demanded Loyalty to Governor Dunleavy from Thousands of Alaska
         Employees.

         On November 6, 2018, Michael Dunleavy was elected Governor of Alaska. On

November 8, 2018, the Governor-elect announced that Tuckerman Babcock would serve

as his chief of staff and as the chair of Dunleavy’s transition team.31 Immediately before

being selected as Dunleavy’s chief of staff and transition chair, Babcock served for two-

and-a-half years as the chair of the Alaska Republican Party.32 Babcock is a prolific blogger

who uses Facebook to publish his very conservative political views, often publishing

multiple times a day.33 As the chair of the Alaska Republican Party, Babcock was well

known for his criticisms of Republicans who worked in a bipartisan manner on issues

facing Alaska. Babcock actively undermined such officials and, sometimes successfully,

attempted to remove them from office.34

         On November 16, 2018—the Friday before Thanksgiving and less than two weeks

after Dunleavy was elected—Babcock requested the resignations of more than 1,200

28
   Exh. 20, Exh. 3, 69:6-73:9.
29
   Exh. 20, p. 11.
30
   Id. at 11-12. Other than the statutory state personnel rules, the Department of Law did not have a separate employee
policy about political or personal social media usage. Exh. 3, 79:20-81:17.
31
   Exh. 21.
32
   Exh. 22.
33
   Id.
34
   Exhs. 23-26.

OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                                          CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                                         424 N. Franklin Street
Page 12 of 75                                                                              Juneau, AK 99810
                                                                                           (907) 586-4490
          Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 12 of 75
partially-exempt State of Alaska employees, asking each employee to submit an

unprecedented loyalty pledge to the new governor.35 Babcock’s memorandum stated that

“the incoming administration will be making numerous personnel decisions” and that

Dunleavy “is committed to bringing his own brand of energy and direction to state

government.”36 Even worse, Babcock said that the administration “just wants all of the

state employees who are at-will . . . to affirmatively say, ‘Yes, I want to work for the

Dunleavy administration.’”37 He intended the resignation request to measure each

employee’s agreement with Dunleavy and his politics, stating, “Do you want to work on

this agenda, do you want to work in this administration? Just let us know.” Id. Babcock

gave employees two weeks to respond with their resignations and loyalty pledges.38

          Babcock made clear that any state employees who refused to offer their allegiance

to Dunleavy would likely be fired. “If you don’t want to express a positive desire, just don’t

submit your letter of resignation,” Babcock said. “And then you’ve let us know you just

wish to be terminated.”39 For those who were to submit resignations, Babcock stated that

“consideration will be given” to each employee’s “statement of interest in continuing” in

the Dunleavy administration.40Dunleavy echoed Babcock’s description of the mass-




35
   Exh. 27.
36
   Id.
37
   Exh. 28.
38
   Exh. 27.
39
   Exh. 28.
40
   Id.

OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                       CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                      424 N. Franklin Street
Page 13 of 75                                                           Juneau, AK 99810
                                                                        (907) 586-4490
          Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 13 of 75
resignation scheme, saying it was meant “to give people an opportunity to think about

whether they want to remain with this administration.”41

        Although characterized as “customary during the transition from one administration

to the next,” Babcock’s loyalty demand was sent to an unprecedented number of State of

Alaska employees who did not even arguably hold policymaking positions.42 These

employees included, according to several legislators who agreed the move was

inappropriate, “medical doctors, psychiatrists, pharmacists, fiscal analysts, state tax code

specialists, investment managers, petroleum geologists, trust managers, accountants,

research analysts, IT professionals, loan officers, military & veterans affairs coordinators,

marine transportation managers, administrative law judges, and state attorneys presently

working on behalf of the public on important and complicated legal issues, including

prosecutors on criminal cases.”43

        There is a good reason these loyalty pledges are unprecedented: loyalty to Gov.

Dunleavy and his agenda was irrelevant to Bakalar’s job as a non-policymaking attorney.44

She did not even report to any policymakers in government, so she was always at least one

full layer removed from the policymaking apparatus.45 And the non-policymaking




41
   Id.
42
   In her 30 years of service to the Department of Law, deponent Joanne Grace agreed that requesting that the nearly
1,200 individuals who make up the state’s workforce resign and reapply was unprecedented and that it negatively
affected employee morale. Exh. 3, 51:3-16.
43
   Dkt. 50-1 ¶ 45.
44
   Bakalar Affidavit ¶¶ 10-14.
45
   Bakalar Affidavit ¶ 37.

OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                                        CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                                       424 N. Franklin Street
Page 14 of 75                                                                            Juneau, AK 99810
                                                                                         (907) 586-4490
         Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 14 of 75
attorneys to whom Bakalar reported controlled the most substantive decisions involved in

her litigation.46

         Every attorney in the Department of Law received the Babcock memorandum

requesting their pledges of loyalty, regardless of whether they were “policymakers.”47 The

Babcock memorandum caused a great deal of confusion, uncertainty, and anxiety within

the Department.48 Attempting to allay these concerns, then-Attorney General Jahna

Lindemuth provided the Department’s attorneys with suggested language to ensure

compliance with the Babcock memorandum.49

IV.      Defendants Terminated Bakalar Because of Her Political Beliefs and

         Expressions.

         Bakalar submitted her resignation to the Dunleavy transition team before the

November 30 deadline, consciously including the statement that Attorney General

Lindemuth suggested.50 In her letter, Bakalar also described the successful work she had

performed for the Department and for the State of Alaska. Id. All she wanted was to keep

her job.

         Dunleavy was sworn in as the Governor of Alaska at 12:00 p.m. on December 3,

2018. At 12:18 p.m.—less than 20 minutes after Dunleavy’s inauguration—Bakalar was


46
   Id.
47
   Bakalar Affidavit ¶ 38. Babcock wrongly defended this move by claiming that “that most of the attorneys, if not all,
are to one degree or another, policymakers in the Department of Law.” Exh. 31, 169:10-21. But Alaska law and the
attorneys’ actual job duties refute that claim. Exh. 2. Notably, Babcock’s statement also demonstrates that Defendants
performed no individualized appraisal of state employees’ positions to determine who was and wasn’t a
“policymaker.”
48
   Id. at ¶ 39.
49
   Id. at ¶ 40. Exh. 29.
50
   Exh. 30.

OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                                          CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                                         424 N. Franklin Street
Page 15 of 75                                                                              Juneau, AK 99810
                                                                                           (907) 586-4490
          Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 15 of 75
notified that her resignation had been accepted and that her employment had been

terminated.51 Babcock, as the chair of the Dunleavy Transition Team, had directed that

she be terminated.52 She was given less than two hours to clean out her office and leave the

building.53

         The stated reasons for Bakalar’s termination have shifted over time. Babcock first

claimed he terminated Bakalar because of the tone of her resignation letter.54 Though

admittedly unaware of any criticisms of Bakalar’s actual work for the State, Babcock

claims he interpreted her statement that her “resignation is not voluntary but is instead

being made at the request of Babcock, who has indicated that if [she did] not submit [her]

resignation as requested, [her] employment [would] be terminated”—as “unprofessional”

and as a “poke in the eye.”55 Now, in their brief, Defendants have concocted entirely new

reasons for Bakalar’s termination: the supposed “pueril[ity]” of her posts, and feigned

concerns that her political posts about Trump and Justice Kavanaugh’s appointment would

cause disruption in the workplace.56 Defendants have offered zero evidence that these were

the actual reasons for Bakalar’s termination.

         To the contrary, the shifts in Defendants’ rationale demonstrate that all of their

proffered justifications are pretextual. Bakalar was actually terminated for another reason

entirely: she is a liberal who has expressed her political opinions on her private blog.


51
   Bakalar Affidavit, ¶ 20.
52
   Exh. 31, 138:7-9.
53
   Bakalar Affidavit, ¶ 21.
54
   Exh. 31, 138:7-9.
55
   Exh. 31, 133:3-136:8.
56
   Defs’. Mot. in Support of Summ. J. 1, 10, 17.

OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                     CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                    424 N. Franklin Street
Page 16 of 75                                                         Juneau, AK 99810
                                                                      (907) 586-4490
         Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 16 of 75
Defendants’ mass-resignation scheme was designed to weed out political dissenters, and

that’s exactly what they did when they terminated Bakalar.

         The only other non-policymaking attorney in Bakalar’s Department who was fired

when Dunleavy became governor—assistant attorney general Ruth Botstein—was also

publicly critical of Donald Trump.57 She, too, was an Attorney V, had outstanding

performance evaluations, enjoyed the confidence of her supervisors and colleagues, and

had represented the State in numerous cases.58 She worked in the Opinions, Appeals, and

Ethics section of the Department and twice represented the State of Alaska before the

United States Supreme Court.59 However, in January 2017, Botstein tweeted or retweeted

several posts that were critical of President Trump.60 Specifically, Botstein retweeted two

tweets from an account named “Rogue POTUS Staff,” one of which accused Trump of

wanting to “be remembered as a King,” and another arguing that Trump is “known to favor

low quality pub[lic] schools, saving quality edu[cation] for the right, to remind commoners

‘where they rank in the world.’”61

         Stroup, the conservative attorney who opined that Bakalar should not be an assistant

attorney general because of her political beliefs, also complained about Botstein. On

February 27, 2017, Stroup posted a message on social media in which she complained:

         The ‘Deep State’ is a true problem in our country… The vast majority of
         AAGs for the State of Alaska are liberal. One of them - one of the state’s top
         appellate attorneys -who has represented the State in many high profile

57
   Exh. 38.
58
   Bakalar Affidavit, ¶ 23.
59
   Bakalar Affidavit, ¶ 24.
60
   Bakalar Affidavit, ¶ 23.
61
   Id.

OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                       CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                      424 N. Franklin Street
Page 17 of 75                                                           Juneau, AK 99810
                                                                        (907) 586-4490
          Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 17 of 75
         political cases (including US Supreme Court cases) is posting all sorts of left-
         wing liberal nonsense on her twitter feed and keeps retweeting the
         completely bogus ‘Rogue Potus Staffer’ stuff. I don’t trust ANY of these
         AAGs to represent conservative Alaskan’s [sic] interests.62

Stroup specifically notified Babcock’s transition team that attorneys in the Alaska

government were “very, very liberal.”63 She urged the transition team to “carefully vet”

such lawyers because she believed their work created a “lack of trust.”64

         Like Bakalar, Botstein was terminated within minutes of Dunleavy becoming

Governor.65 Given this course of events, no reasonable trier of fact would find that it was

a coincidence that the only two assistant attorneys general Dunleavy discharged had

engaged in “liberal” political speech and had been targeted by Stroup’s critiques. It seems

Stroup’s preaching was heard by the choir: Babcock terminated Bakalar and Botstein

because Dunleavy did not want liberals in the Alaska government. Terminations that

occurred outside the Department of Law support his. For example, at least two psychiatrists

who refused to pledge loyalty to Governor Dunleavy have filed suit because they were

terminated as a part of Defendants’ mass resignation scheme. Blanford & Bellville v.

Dunleavy et al, Case No. 3:19-cv-00036.

                                 STANDARD OF REVIEW

         Summary judgment is appropriate where, viewing the evidence and drawing all

reasonable inferences in the light most favorable to the nonmoving party, “[t]he movant



62
   Exh. 15.
63
   Id.
64
   Exh. 38.
65
   Dkt. 50-1 ¶ 61.

OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                         CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                        424 N. Franklin Street
Page 18 of 75                                                             Juneau, AK 99810
                                                                          (907) 586-4490
          Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 18 of 75
shows that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); Scott v. Harris, 550 U.S. 372, 378

(2007). A genuine issue of material fact exists “if the evidence is such that a reasonable

jury could return a verdict for the non-moving party.” Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986). “There is no genuine issue of fact if, on the record taken as a whole,

a rational trier of fact could not find in favor of the party opposing the motion.” Mills v.

Wood, No. 4:10-CV-00033-RRB, 2015 WL 2100849, at *1 (D. Alaska May 6, 2015)

(citing Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)), aff’d

in part, 726 F. App’x 631 (9th Cir. 2018). “[W]hen simultaneous cross-motions for

summary judgment on the same claim are before the court, the court must consider the

appropriate evidentiary material identified and submitted in support of both motions, and

in opposition to both motions, before ruling on each of them.” Fair Hous. Council of

Riverside Cnty., Inc. v. Riverside Two, 249 F.3d 1132, 1134 (9th Cir. 2001).

                                         ARGUMENT

       Defendants discriminated against Bakalar because of her political opinions and

beliefs. Governor Dunleavy’s demand for mass resignations and loyalty pledges from rank-

and-file state employees constituted a patronage system that violated Bakalar’s clearly

established rights to freedom of association under the First Amendment. Defendants’

subsequent decision to accept Bakalar’s resignation also violated her rights to free speech

and freedom of association. There can be no genuine dispute that Defendants accepted

Bakalar’s resignation, while denying other employees’, because of the political opinions


OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                     CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                    424 N. Franklin Street
Page 19 of 75                                                         Juneau, AK 99810
                                                                      (907) 586-4490
        Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 19 of 75
Bakalar expressed in her blog. The United States Constitution and opinions from the

Supreme Court and courts of appeals clearly forbid this. Although Defendants now argue

that Bakalar was terminated for workplace disruption, that is an obvious pretext and

therefore cannot overcome Bakalar’s right to engage in protected speech under Pickering.

Even if it could, however, the Defendants bear the burden of demonstrating real or

reasonably anticipated workplace disruption. And the purported evidence of disruption

they have proffered is woefully insufficient.

       As a matter of law, Bakalar was not a “policymaker” and did not fall within the

Elrod-Branti exception to political dismissals. Alaska statutes comprehensively and clearly

define which positions within the state employment hierarchy are considered

policymakers, and Bakalar’s position is not among them. A.S. §§ 39.25.110, 39.25.120,

39.25.178, 39.52.180(f). Alaska statutes define her position as one for which party

affiliation is not an appropriate requirement, and the Alaska legislature’s pronouncement

on the policymaking status of State employees is entitled to great weight. Bakalar’s actual

job duties support the Alaska legislature’s judgment. Accordingly, Bakalar is entitled to

summary judgment on the issue of whether she falls within the Elrod-Branti exception and

on the issue of Defendants’ liability under the First Amendment. Moreover, the law

indicating that Bakalar was not a policymaker was clearly established at the time of her

termination, and therefore Defendants are not entitled to qualified immunity.

       Defendants also violated the Alaska Constitution and Alaska statutes. Defendants

violated the merit principle embodied in article XII section 6 of the Alaska Constitution


OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                     CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                    424 N. Franklin Street
Page 20 of 75                                                         Juneau, AK 99810
                                                                      (907) 586-4490
        Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 20 of 75
and implemented by the Alaska Legislature via the Personnel Act, A.S. §§ 39.25.010-

39.25.995. Under the merit principle, public employees in Alaska must be treated “under

conditions of political neutrality, equal opportunity, and competition on the basis of merit

and competence.” Alaska Pub. Emps. Ass’n v. State, 831 P.2d 1245, 1249 (Alaska 1992)

(citation omitted). Defendants’ actions fell short of that standard by a mile. Defendants

targeted Bakalar and others explicitly because of their political beliefs—not their merit

and competence. Defendants also infringed on Bakalar’s right to freedom of expression

under Alaska’s free-speech clause, which is even “more protective of employee speech

than is federal law.” Alaskans for a Common Language, 170 P.3d at 203. Defendants’

demand for a loyalty pledge and their discharge of Bakalar for her political views blatantly

violated both provisions of the Alaska Constitution as well as the Personnel Act, entitling

Bakalar to summary judgment on her state constitutional and merit-principle claims.

       Finally, Defendants violated the implied covenant of good faith and fair dealing

inherent in Bakalar’s employment contract. Defendants’ constitutional violations establish

a violation of the covenant as a matter of law. Defendants’ request for mass resignations

and loyalty pledges, and its decision to accept Bakalar’s resignation because of the political

views expressed in her blog, were also patently unfair, in bad faith, and in obvious violation

of public policy.

       Bakalar is thus entitled to summary judgment on every one of her claims against

Defendants.

I.     Defendants Infringed on Bakalar’s Rights Under the First Amendment.


OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                       CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                      424 N. Franklin Street
Page 21 of 75                                                           Juneau, AK 99810
                                                                        (907) 586-4490
        Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 21 of 75
       The First Amendment grants Bakalar a right to freedom of speech and expression.

U.S. Const. amend. I. “The Free Speech Clause exists principally to protect discourse on

public matters.” Brown v. Entm’t Merch. Ass’n, 564 U.S. 786, 790 (2011). It reflects “a

profound national commitment to the principle that debate on public issues should be

uninhibited, robust, and wide-open.” New York Times Co. v. Sullivan, 376 U.S. 254, 270

(1964). It embraces an “open marketplace of ideas,” ensuring access to a wide range of

“social, political, esthetic, moral, and other ideas and experiences.” Citizens United v. Fed.

Election Comm’n, 558 U.S. 310, 354 (2010); Red Lion Broadcasting Co. v. FCC, 395 U.S.

367, 390 (1969); Abrams v. United States, 250 U.S. 616, 630 (1919) (Holmes, J.,

dissenting). It is “[p]remised on mistrust of governmental power,” and “stands against

attempts to disfavor certain subjects or viewpoints.” Citizens United, 558 U.S. at 340. “[I]t

furthers the search for truth,” Janus v. Am. Fed’n of State, Cnty., & Mun. Emps., Council

31, 138 S. Ct. 2448, 2464 (2018) (citation omitted), and “ensure[s] that…individual

citizen[s] can effectively participate in and contribute to our republican system of self-

government,” Globe Newspaper Co. v. Superior Court, 457 U.S. 596, 604 (1982).

       The First Amendment shields public employees in non-policymaking roles from

retaliation for their protected First Amendment activities. Hagen v. City of Eugene, 736

F.3d 1251, 1257 (9th Cir. 2013). “A public employee does not relinquish [his] First

Amendment rights… by virtue of government employment.” Connick v. Myers, 461 U.S.

138, 140 (1983). Though the government “may impose certain restraints on the speech of

its employees… that would be unconstitutional if applied to the general public,” City of


OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                       CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                      424 N. Franklin Street
Page 22 of 75                                                           Juneau, AK 99810
                                                                        (907) 586-4490
        Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 22 of 75
San Diego v. Roe, 543 U.S. 77, 80 (2004), “the government does not gain the unfettered

ability to interfere with the constitutional rights of its employees.” Coszalter v. City of

Salem, 320 F.3d 968, 974 (9th Cir. 2003). The government “cannot condition public

employment on a basis that infringes the employee’s constitutionally protected interest in

freedom of expression.” Connick, 461 U.S. at 142.

       That is exactly what Defendants did here. Defendants engaged in two separate but

related actions that violated Bakalar’s First Amendment rights. First, as Supreme Court

cases make clear, Defendants’ request for mass resignations and loyalty pledges itself

violated Bakalar’s right to freedom of association. Such patronage schemes are patently

illegal unless they are narrowly targeted to employees who fall within the Elrod-Branti

exception. Contrary to Defendants’ argument, Bakalar does not fall within the exception

for “policymakers” who may be fired for political reasons without infringing the First

Amendment. Second, Defendants’ decision to terminate Bakalar because of her political

beliefs and speech violated her right to both freedom of association and freedom of speech

under the Pickering balancing test. Defendants have not met and cannot meet their burden

of demonstrating that “legitimate administrative interests outweigh [Bakalar’s] First

Amendment rights.” Eng v. Cooley, 552 F.3d 1062, 1071 (9th Cir. 2009) (citation omitted).

Bakalar is therefore entitled to summary judgment.

       A.      Defendants’ Request for Mass Resignations and Loyalty Pledges
               Violated Bakalar’s Right to Freedom of Association.

       Defendants’ request for mass resignations accompanied by pledges of loyalty

patently infringed on Bakalar’s right to freely associate. Accordingly, even if Defendants

OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                     CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                    424 N. Franklin Street
Page 23 of 75                                                         Juneau, AK 99810
                                                                      (907) 586-4490
        Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 23 of 75
had never seen Bakalar’s blog, their mass-resignation scheme independently violated the

First Amendment.

       The First Amendment protects public employees from patronage-based interference

with the freedom of association. “[P]olitical belief and association constitute the core of

those activities protected by the First Amendment.” Elrod, 427 U.S. at 356. “Conditioning

public employment on the provision of support for the favored political party

unquestionably inhibits protected belief and association.” Rutan, 497 U.S. at 69 (citation

and quotations omitted).

       Thus, the Supreme Court has long held that patronage practices impermissibly

restrict freedoms of belief and association granted under the First Amendment. In a

patronage system, “public employees hold their jobs on the condition that they provide, in

some acceptable manner, support for the favored political party.” Elrod, 427 U.S. at 359.

Such practices “are not narrowly tailored to serve vital government interests.” Rutan, 497

U.S. at 63. “Patronage… is inimical to the process which undergirds our system of

government and is at war with the deeper traditions of democracy embodied in the First

Amendment.” Elrod, 427 U.S. at 357 (quotations and citations omitted). Even an

“ostensible” pledge of allegiance to another party serves to compromise an individual’s

true beliefs. Id. at 355. And the “threat of dismissal for failure to provide that support

unquestionably inhibits protected belief and association.” Id. at 359. “A government’s

interest in securing effective employees can be met by discharging, demoting, or

transferring persons whose work is deficient,” and its “interest in securing employees who


OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                     CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                    424 N. Franklin Street
Page 24 of 75                                                         Juneau, AK 99810
                                                                      (907) 586-4490
        Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 24 of 75
will loyally implement its policies can be adequately served by choosing or dismissing

high-level employees on the basis of their political views.” Rutan, 497 U.S. at 63 (emphasis

added). Patronage practices thus violate the First Amendment unless they fall within the

narrow Elrod-Branti exception, which only applies to those employees for whom “party

affiliation is an appropriate requirement for the effective performance” of the job. Branti,

445 U.S. at 518.

           Defendants’ scheme to elicit loyalty pledges from state employees constituted an

obvious patronage practice that infringed on all of those employees’ freedoms of

association and belief. Babcock’s memorandum requested the resignations of 1,200

partially exempt employees, presumably for no reason other than that they were hired by

previous administrations.66 This alone constituted discrimination against these employees

for political considerations. Babcock then made it clear that these employees were expected

to “express a positive desire” to work on Governor Dunleavy’s “agenda,” and that any

employee who failed to do so would be terminated.67

           Supreme Court precedent demonstrates that Babcock’s demand was “tantamount to

coerced belief” and thus unconstitutional. Elrod, 427 U.S. at 355. In Elrod, for example,

employees were “required to pledge their political allegiance to the Democratic Party” to

maintain their jobs. Id. The Supreme Court held that this violated their right to freedom of

association. Id. at 373. Similarly, in Rutan, the Supreme Court struck down a governor’s



66
     Exh. 27.
67
     Exhs. 27-28.

OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                      CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                     424 N. Franklin Street
Page 25 of 75                                                          Juneau, AK 99810
                                                                       (907) 586-4490
            Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 25 of 75
hiring freeze that only allowed promotions subject to his explicit approval. 497 U.S. 62.

The hiring freeze, the Court held, created a patronage system that would chill employees’

freedoms of speech and association. Id. at 74. The Court observed that as a result of the

hiring freeze, employees “will feel a significant obligation to support political positions

held by their superiors, and to refrain from acting on the political views they actually hold,

in order to progress up the career ladder.” Id. at 73.

           Defendants’ mass resignation scheme was an even more blatant violation of the

freedom of association than the hiring freeze in Rutan, because Defendants said the quiet

part out loud: political dissenters are unwelcome.68 As a result of Defendants’ patronage

scheme, a number of employees lost their jobs, and thousands of employees of the state of

Alaska will now “feel a significant obligation to support political positions” held by

Governor Dunleavy and to “refrain from acting on the political views they actually hold.”

Rutan, 497 U.S. at 73. Like the hiring freeze in Rutan and the loyalty pledge in Elrod,

Defendants’ loyalty test here created a patronage system that “impermissibly encroach[ed]

on First Amendment freedoms.” Id. at 74.

           B.       Bakalar Does Not Fall Within the Elrod-Branti Exception.

           Both state law and Bakalar’s actual job duties demonstrate that she does not fall

within the Elrod-Branti exception to patronage systems’ illegality.

           Patronage schemes for government employment are generally unconstitutional

because the “First Amendment prevents the government, except in the most compelling


68
     Exhs. 27-28.

OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                       CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                      424 N. Franklin Street
Page 26 of 75                                                           Juneau, AK 99810
                                                                        (907) 586-4490
            Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 26 of 75
circumstances, from wielding its power to interfere with its employees’ freedom to believe

and associate.” DiRuzza, 206 F.3d at 1308 (emphasis in original) (quoting Rutan, 497 U.S.

at 76). “Although the practice of patronage dismissals clearly infringes First Amendment

interests,” the United States Constitution narrowly allows patronage dismissals of a small

set of “policymaking positions” in which “the employee acts as an adviser or formulates

plans for the implementation of broad goals.” Elrod, 427 U.S. at 368. This exception

(known as the “Elrod-Branti exception” or “policymaker exception”) enables “the

implementation of policies of [a] new administration, policies presumably sanctioned by

the electorate.’” Id. at 367. “Policymaker” is a bit of a misnomer, however. Some

employees who make policy will not fall within the exception, and others who do not make

policy will. “[T]he ultimate inquiry is not whether the label ‘policymaker’… fits a

particular position; rather, the question is whether the hiring authority can demonstrate that

party affiliation is an appropriate requirement for the effective performance of the public

office involved.” Branti, 445 U.S. at 518.

       In evaluating whether an employee is a policymaker, courts typically look first to

“state law to determine whether political loyalty is a requirement” of the position. Curtis,

963 F.3d at 786; see also Rose v. Stephens, 291 F.3d 917, 924 (6th Cir. 2002) (analyzing

Kentucky statutes to determine whether police commissioner was a policymaker); Biggs v.

Best, Best & Krieger, 189 F.3d 989, 997 (9th Cir. 1999) (“[T]he focus of analysis is

the inherent duties of the position in question, not the work actually performed by the

person who happens to occupy the office.” (citing Collins v. Voinovich, 150 F.3d 575, 577


OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                       CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                      424 N. Franklin Street
Page 27 of 75                                                           Juneau, AK 99810
                                                                        (907) 586-4490
        Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 27 of 75
(6th Cir. 1998))); Jenkins v. Medford, 119 F.3d 1156, 1163 (4th Cir. 1997) (relying on

North Carolina statute’s characterization of the role of deputy sheriffs and finding it

significant that the legislature made deputies at-will employees serving at the “pleasure”

of the appointing officer). The Supreme Court elaborated on this point in Branti.

       As one obvious example, if a State’s election laws require that precincts be
       supervised by two election judges of different parties, a Republican judge
       could be legitimately discharged solely for changing his party registration.
       That conclusion would not depend on any finding that the job involved
       participation in policy decisions or access to confidential information.
       Rather, it would simply rest on the fact that party membership was essential
       to the discharge of the employee’s governmental responsibilities.

445 U.S. at 518. Thus, irrespective of whether a public employee actually makes policy,

state law explicitly defining whether political considerations are appropriate for that

position will establish as a matter of law whether the policymaker exception applies. Id.;

Curtis, 963 F.3d at 786.

       In the absence of guidance from state law, however, courts in the Ninth Circuit look

to an employee’s “actual, not… possible, duties.” DiRuzza, 206 F.3d at 1310. For example,

in DiRuzza, the Ninth Circuit considered whether a deputy sheriff fell within the

policymaker exception. Id. The court first looked to “California law” and determined that

state law had not answered whether deputy sheriffs were policymakers, distinguishing the

case from cases in other states with different laws. Id. at 1309, 1311-13. After finding

California law unhelpful, the court instructed the district court to look to the employee’s

individualized job responsibilities using the factors outlined in Fazio v. City and County of

San Francisco, 125 F.3d 1328 (9th Cir. 1997). Id. at 1310, 1313. Under Fazio, the “factors


OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                      CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                     424 N. Franklin Street
Page 28 of 75                                                          Juneau, AK 99810
                                                                       (907) 586-4490
        Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 28 of 75
to be considered when determining whether a job is a policymaking position” include

“vague or broad responsibilities, relative pay, technical competence, power to control

others, authority to speak in the name of the policymakers, public perception, influence on

programs, contact with elected officials, and responsiveness to partisan politics and

political leaders.” 125 F.3d at 1334 n. 5.

               1.     State Law Establishes that Party Affiliation Is Not a Requirement
                      for Bakalar’s Position.

       The Alaska legislature has specifically spoken, repeatedly, on the “ultimate inquiry”

in the policymaker analysis. And it has consistently stated that “party affiliation” or

political loyalty is not “an appropriate requirement” for Bakalar’s position. See Branti, 445

U.S. at 518. Accordingly, Bakalar is entitled to summary judgment on this issue.

       First, the Alaska Legislature has spoken via personnel rules specific to state

employees. Alaska’s State Personnel Act sets forth a statutory merit system of

employment and explicitly gives state employees the right to engage in political activity

and express political opinions. A.S. §§ 39.25.010, 39.25.178. The Personnel Act classifies

public employees into three categories: “exempt,” “partially exempt,” and “classified”

positions. These classifications determine which state employees are exempt from the

right to express political views and hold political beliefs without job repercussions. A.S.

§§ 39.25.010, 39.25.100, 39.25.110, 39.25.120. The Alaska legislature refused to

categorize Bakalar’s position as one of several dozen fully exempt positions, instead

explicitly placing her in the same category as public defenders, who are generally not

policymakers under Branti. 445 U.S. at 518; A.S. § 39.25.120(c)(3) (covering “attorney

OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                      CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                     424 N. Franklin Street
Page 29 of 75                                                          Juneau, AK 99810
                                                                       (907) 586-4490
        Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 29 of 75
members of the staff of the Department of Law, of the public defender agency, and of the

office of public advocacy”). The Alaska legislature understood that Bakalar’s job was an

ordinary one that could be performed regardless of politics, and it codified this

understanding. See A.S. §§ 39.25.110(b), 39.25.178. Alaska’s legislature has definitively

mandated that political affiliation is not an appropriate requirement of Bakalar’s job.

        Other provisions of state law also support this conclusion. For example, Alaska law

identifies which positions within the Office of the Governor are “policy-making

position[s],” imposing a one-year lobbying restriction on individuals leaving them. A.S.

§ 39.52.180. The goal of the provision is to prevent those with policymaking authority

from taking “substantial official action” for personal gain. Op. Att’y Gen., 1986 WL

81207, at *2 (Alaska Oct. 3, 2011). Employees are defined as “policymakers” for purposes

of this provision if they are required to file a statement with the Alaska Public Offices

Commission per A.S. § 39.50.020, A.S. § 39.52.180(f). A review of APOC filings

confirms that Joanne Grace, head of the Department of Law’s civil division, and Ed

Sniffen, former deputy Attorney General and acting Attorney General, filed APOC

reports.69 In contrast, neither Bakalar nor any other Assistant Attorney General has filed

APOC statements since at least 2017.70

        Contrary to Defendants’ argument, Bakalar’s work for the division of elections—a

small portion of her job duties71—did not make political loyalty an appropriate requirement


69
   Choate Declaration ¶¶ 32-33.
70
   Id., ¶ 40.
71
   Bakalar Affidavit ¶ 38.

OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                      CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                     424 N. Franklin Street
Page 30 of 75                                                          Juneau, AK 99810
                                                                       (907) 586-4490
         Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 30 of 75
of her job. Indeed, the opposite is true. Alaska law explicitly designates the division of

elections as a “nonpartisan” and “impartial[]” institution. See A.S. § 15.10.105(b). Though

Defendants seem to think this designation helps them, it does not. Political affiliation is an

essential job requirement for policymakers because they fill positions that involve partisan

policymaking and therefore may require political loyalty. See Branti, 445 U.S. at 518.

Since the division of elections is a nonpartisan and politically impartial institution by

statutory mandate, “whatever policymaking occurs in [that] office” does not relate to

“partisan political interests”—which is the ultimate question in the Elrod-Branti analysis.

Id. (emphasis added). Indeed, this is exactly why the Supreme Court in Branti held that the

exception did not apply to public defenders. Id. The same holds true for Alaska’s division

of elections. Defendants have no legitimate interest in demanding the political loyalty of

an attorney who advises a nonpartisan division of the state government. State law

governing the division of elections thus further supports the notion that Bakalar falls

outside the policymaker exception.

       Indeed, accepting Defendants’ argument that political loyalty was an appropriate

requirement of Bakalar’s work advising the division of elections would only erode the

nonpartisan nature of that institution. If employees or advisors of the division of elections

could be subjected to loyalty pledges and patronage dismissals, that would disrupt the

balance of political beliefs among them, leading to a more partisan institution.

       The State of Alaska has stated that political loyalty is not a requirement for

Bakalar’s position in state government. State personnel laws explicitly tackle this question


OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                       CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                      424 N. Franklin Street
Page 31 of 75                                                           Juneau, AK 99810
                                                                        (907) 586-4490
        Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 31 of 75
and dictate that employees in Bakalar’s position may engage freely in political speech and

activity without repercussions to their public employment. This alone is sufficient to grant

summary judgment to Bakalar on the issue of whether she is a policymaker.

               2.     The Factors Set Forth in Fazio Weigh Heavily in Bakalar’s Favor.

       Alaska statutory law clearly establishes that party affiliation is not a requirement of

Bakalar’s position, meaning she cannot fall within the policymaker exception. See Branti,

445 U.S. at 518. Accordingly, the Court need not look to Bakalar’s actual duties in

determining whether she is a “policymaker.” Id. However, even if state law were not

dispositive of the issue, the Fazio factors show that Bakalar’s actual job duties do not meet

the requirements of the Elrod-Branti exception.

       Under Fazio, the “factors to be considered when determining whether a job is a

policymaking position” include “vague or broad responsibilities, relative pay, technical

competence, power to control others, authority to speak in the name of the policymakers,

public perception, influence on programs, contact with elected officials, and

responsiveness to partisan politics and political leaders.” 125 F.3d at 1334 n. 5. The most

critical factor is influence over programs. Walker v. City of Lakewood, 272 F.3d 1114, 1133

(9th Cir. 2001). These factors “should not be considered in a vacuum, but rather in light of

the underlying purpose of the ‘policymaker’ exception.” Hunt v. County of Orange, 672

F.3d 606, 611 (9th Cir. 2012).

       These factors show that Bakalar’s work fell outside the Elrod-Branti exception.

Bakalar did not have “vague or broad responsibilities.” Id. She was assigned individual


OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                       CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                      424 N. Franklin Street
Page 32 of 75                                                           Juneau, AK 99810
                                                                        (907) 586-4490
        Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 32 of 75
cases and individual matters for litigation or legal analysis, and she had limited authority

even over those cases. For example, she had no authority to settle them, and needed

permission from supervisors to disqualify a judge or file a Rule 11 motion.72 Although

some of her cases involved legal challenges to government programs, she did not exert any

authority or influence over those government programs, which is the most critical factor in

the policymaker analysis. Walker, 272 F.3d at 1133. Bakalar did not act as a policy adviser

or formulate plans for the implementation of policy goals. See Fazio, 125 F.3d at 1334 n.5.

Her advising of the division of elections—a nonpartisan institution—involved pure legal

analysis. She stated what she thought the law was but had no role in translating her legal

opinion into policy. Nor does the mere fact that she authored attorney general opinions on

particular discrete matters render her a policymaker. Notably, all of those opinions, though

written by Bakalar, were signed under the name of the Attorney General, who had ultimate

authority over their content.73 Defendants are plainly incorrect that Bakalar “publicly

instructed the director of elections how to handle three efforts to recall elected officials.”74

Bakalar did not have the authority to “instruct” the director of elections to do anything.

Instead, her advisory opinions on election matters merely analyzed pre-existing law in a

neutral manner and offered recommendations—and, again, these opinions were all signed

by the Attorney General. See Op. Att’y Gen., 2011 WL 5848617 (Oct. 3, 2011); Op. Att’y




72
   Bakalar Affidavit ¶¶ 10-13.
73
   Bakalar Affidavit ¶ 37.
74
   Defs.’ Mot. for Summ. J. 13.

OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                        CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                       424 N. Franklin Street
Page 33 of 75                                                            Juneau, AK 99810
                                                                         (907) 586-4490
         Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 33 of 75
Gen., 2013 WL 6593253, (Dec. 6, 2013); Op. Att’y Gen. 2014 WL 5323741 (Sept. 30,

2014).75

           Indeed, without permission from her supervisors, Bakalar had no authority to speak

in the name of policymakers on any subjects that even arguably involved partisan

policymaking. Like many attorneys, she occasionally made statements to the press about

the status of specific cases:

           • Bakalar stated to the press, “The state is evaluating whether to appeal. The

                process will take weeks.” ECF No. 56-2.

           • Bakalar indicated to the press that, “in order to avoid a conflict or the appearance

                of a conflict given the administration’s re-election campaign,” the Attorney

                General had made an appeal decision without consulting with Governor Bill

                Walker or Lt. Gov. Byron Mallott. ECF No. 56-3.

           • Bakalar stated to the press that she was “unaware of any penalties in state law

                for an elector who breaks his or her pledge.” ECF No. 56-4.

These bland and superficial statements to the press do not demonstrate that Bakalar spoke

in the name of policymakers. Bakalar, as many attorneys do, simply communicated

indisputable facts about the status of her cases and her own recollection of the law.

           Furthermore, like the sheriff’s deputy in DiRuzza, whom the Ninth Circuit refused

to call a policymaker on summary judgment, Bakalar’s work was “limited to her

prescribed… duties.” DiRuzza, 206 F.3d at 1311. Bakalar did not “control others.” She had


75
     Bakalar Affidavit ¶ 37.

OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                          CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                         424 N. Franklin Street
Page 34 of 75                                                              Juneau, AK 99810
                                                                           (907) 586-4490
            Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 34 of 75
three levels of unelected supervisors and no subordinate staff, no power to hire or fire

employees, and no power to determine employee pay.76 In this respect, she was like the

sheriff’s deputy in DiRuzza, whose position was situated “below other categories of

employees.” 206 F.3d at 1311. Bakalar lacked even the authority to autonomously travel

for work or order supplies.77 Nor does the record suggest that the general public was aware

of Bakalar’s work for the government, despite the fact that a few partisan activists were

concerned with her unrelated private blog activity. Lastly, Bakalar had no regular

interaction with partisan politics or political leaders performing partisan duties.78 As

explained above, her work for the division of elections involved advising an explicitly

nonpartisan division of the state government. See A.S. § 15.10.105(b). Bakalar worked on

complex issues to be sure, but so does “the coach of a state university’s football team.”

Branti, 445 U.S. at 518. Neither implicates the policymaking exception. Id. And the court

need not take Bakalar’s word for all of this. That the Alaska legislature decided Bakalar’s

position was not a policymaking one is not only legally relevant; it also indicates the limits

of Bakalar’s responsibilities for the Fazio analysis.79

         Designating Bakalar a policymaker would subvert “the underlying purpose of the

‘policymaker’ exception.” Hunt, 672 F.3d at 611. All evidence suggests that Bakalar

performed her job superbly regardless of her politics.80 She excelled under three



76
   Bakalar Affidavit ¶ 30.
77
   Bakalar Affidavit. ¶ 10-13.
78
   Bakalar Affidavit. ¶ 33.
79
   See supra at ¶ I.B.2.
80
   Exh. 1, Exh. 3, 38:20-24, Exh. 4.

OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                       CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                      424 N. Franklin Street
Page 35 of 75                                                           Juneau, AK 99810
                                                                        (907) 586-4490
          Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 35 of 75
Republican governors and an Independent governor, and there is no reason to believe she

would not have excelled under another Republican governor.81 Defendants have not shown

that Bakalar’s job duties involve any partisan interests whatsoever. And when Defendants

fail to demonstrate such job duties, summary judgment must be denied. In Simpson v. Cty.

of Contra Costa, the Northern District of California refused to call a “Deputy District

Attorney” a policymaker because “there [were] no facts in the record regarding the duties

actually performed from which to determine whether political loyalty is a legitimate

requirement for the job.” 2013 WL 1283348, at *3 (N.D. Cal. Mar. 26, 2013). This Court

should rule similarly here. Defendants have failed to show that Bakalar’s political leanings

were relevant to her job performance.

        Defendants’ cases do not show that Bakalar was a policymaker. In Fazio, the Ninth

Circuit deemed an Assistant District Attorney to be a policymaker, but it stressed that the

plaintiff “handled high profile cases with a great degree of autonomy,” meaning his

responsibilities were “nearly identical to those of the actual District Attorney.” 125 F.3d

1328, 1334 (9th Cir. 1997). Three rungs down the authority ladder and without autonomy

to select her own cases, Bakalar was no de facto Attorney General. In fact, the Ninth Circuit

contrasted the plaintiff in Fazio with a “rank and file” attorney, implying the latter—like

Bakalar—would not be a policymaker. Id. Moreover, Bakalar’s duties do not resemble

those of an assistant district attorney. For example, an assistant district attorney maintains



81
  Republican Sean Parnell served as governor from 2009 to 2014, and Independent Bill Walker served from 2014 to
2018.

OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                                    CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                                   424 N. Franklin Street
Page 36 of 75                                                                        Juneau, AK 99810
                                                                                     (907) 586-4490
         Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 36 of 75
special discretion over criminal prosecutions, making political consistency with the district

attorney crucial. See Id. at 1334 n.4. Bakalar’s position as an assistant attorney general

involved no such discretion.

           Biggs v. Best, Best & Krieger is also unhelpful here. 189 F.3d 989. In Biggs, the

Ninth Circuit ruled that an associate at a private law firm who participated in “strategy

sessions” for “politically controversial” city matters, “worked on an ordinance that would

have limited utility services to City residents,” and “drafted City regulations” was a

policymaker. Id. at 996. Bakalar, of course, did none of these things. She participated in no

political strategy sessions.82 She did not draft any regulations or legislation beyond

technical drafting assignments. Id. In her capacity as an advisor to the state, her role was

simply to apply the law to a set of facts in order to answer a legal question assigned to her

by her supervisor..83 In a nutshell, Bakalar litigated cases and wrote memos on issues of

law. She is nothing like the attorney in Biggs. As a final note, unlike in Biggs, state statute

here defines whether employees in Bakalar’s position were free to hold private political

opinions and express political views without job repercussions.84 Under Biggs, this would

place Bakalar outside the Elrod-Branti exception. 189 F.3d at 997 (indicating the focus is

on the inherent duties of the position).

           Defendants mistakenly rely on the Ninth Circuit’s reference in Biggs to the Second

Circuit’s statement that “‘[a]ll circuit court decisions—and almost all other court


82
     Bakalar Affidavit. ¶ 32.
83
     Id. ¶ 33.
84
     See supra at ¶ I.B.1.

OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                        CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                       424 N. Franklin Street
Page 37 of 75                                                            Juneau, AK 99810
                                                                         (907) 586-4490
            Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 37 of 75
decisions—involving attorneys in government service, other than public defenders, have

held that Elrod/Branti do not protect these positions.’” Id. at 995 (quoting Gordon v.

County of Rockland, 110 F.3d 886, 890-91 (2d Cir.1997)). This quote is inapposite for

several reasons. First, the Ninth Circuit did not state a rule; it presented an observation by

the Second Circuit. Indeed, the court surrounded this dictum with two reiterations that an

employee’s status as a policymaker is dependent on specific factors that cut in Bakalar’s

favor for the reasons above. There is no sweeping rule that all government attorneys are

policymakers. Indeed, courts continue to analyze government attorneys’ policymaking

status on a case-by-case basis. See Simpson, 2013 WL 1283348, at *3 (N.D. Cal. Mar. 26,

2013) (holding that defendants could not prevail by alleging that vague policymaking tasks

are inherent to a government attorney’s role). This Court should rule similarly here.

Defendants have failed to show either that Bakalar made policy, or that her political

leanings were relevant to her job performance. Both statutory personnel rules and Bakalar’s

actual job duties demonstrate that the opposite is true.

       Importantly, a selection bias distinguishes the cases cited in Biggs and in

Defendants’ brief from Bakalar’s case. None of those cases involved an assistant attorney

general, much less one at Bakalar’s level, because Governor Dunleavy is unique in having

sought mass resignation of ordinary employees. And that is precisely the point; Dunleavy’s

targeting of Bakalar was virtually unprecedented. None of the government attorneys in

Defendants’ cited cases held jobs resembling Bakalar’s, and none of them sat as far down

the ladder of authority as Bakalar. Instead, the cited cases involved city and county


OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                       CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                      424 N. Franklin Street
Page 38 of 75                                                           Juneau, AK 99810
                                                                        (907) 586-4490
        Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 38 of 75
attorneys or others who had high levels of discretion in carrying out the prosecutorial and

regulatory policies of their superiors.85 That these cases involved attorneys in discretionary

positions with political decision-making roles, unlike Bakalar, simply illustrates how

unprecedented and blatantly unconstitutional Defendants’ actions were here.86

        Indeed, the Defendants are the ones presenting a radical position. Relying on loosely

applicable dictum, they ask this court to announce a new rule that all government attorneys

other than public defenders are policymakers, simply because they represent the

government. Under Defendants’ rule, attorneys fresh out of law school may be fired for

their Tweets, Facebook posts, and TikTok videos, even when those expressions of speech

have nothing to do with their jobs. Defendants’ sweeping rule would chill the speech of

young government attorneys. It would also subvert the fundamental rationale of the

policymaking exception, which is to allow elected officials to ensure “effective

performance of the public office involved” where “party affiliation is an appropriate

requirement.” Branti, 445 U.S. at 518. This Court should therefore reject Defendants’

overly broad, sweeping rule and look at the facts of this case. Bakalar was an ordinary

employee, not a policymaker.




85
   See Williams v. City of River Rouge, 909 F.2d 151, 154 (6th Cir. 1990) (city attorney’s job involved “trust”-based
and “confidential” relationship with new mayor); Ness v. Marshall, 660 F.2d 517, 522 (3d Cir. 1981) (city attorney
acted as “trusted adviser” to mayor and “draft[ed] ordinances”); Newcomb v. Brennan, 558 F.2d 825, 830 (7th Cir.
1977) (“The deputy city attorney of Milwaukee functions in a highly discretionary role…[M]any of the decisions that
he makes will involve implementation of the policies of the city attorney’s office as a whole.”); Gordon v. County of
Rockland, 110 F.3d 886, 890 (2d Cir. 1997) (“[E]ach of the three plaintiffs served as a liaison and advisor to a
policymaking commission.”); Bavaro v. Pataki, 130 F.3d 46, 51 (2d Cir. 1997) (“Associate Counsels…are expressly
charged with [litigating] while taking into account…impact on public policy.” (internal quotation omitted)).
86
   Bakalar Affidavit. ¶ 18.

OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                                        CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                                       424 N. Franklin Street
Page 39 of 75                                                                            Juneau, AK 99810
                                                                                         (907) 586-4490
         Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 39 of 75
        C.       The Pickering Balancing Test Shows that Bakalar’s Right to Free
                 Speech Prevails Over the Government’s Interest as an Employer.

        Defendants’ termination of Bakalar for failing its loyalty test violated both her

freedom of association and her freedom of speech; accordingly, the Court should apply

Pickering to analyze whether Bakalar’s discharge violated the First Amendment. Hudson,

403 F.3d at 698.87 The Pickering balancing test weighs heavily in Bakalar’s favor. Bakalar

engaged in core political speech. She did so on her own time. And her speech never

addressed her work activities. In contrast, Defendants have offered little more than a

hypothesized and pretextual claim to workplace disruption.

        The Pickering test used by courts in the Ninth Circuit is “a sequential five-step

inquiry to determine whether an employer impermissibly retaliated against an employee

for engaging in protected speech.” Ellins v. City of Sierra Madre, 710 F.3d 1049, 1056 (9th

Cir. 2013) (citing Eng, 552 F.3d at 1070); see generally Pickering v. Bd. of Ed. of Twp.

High Sch. Dist. 205, Will Cnty., Illinois, 391 U.S. 563 (1968). “First, the plaintiff bears the

burden of showing: (1) whether the plaintiff spoke on a matter of public concern; (2)

whether the plaintiff spoke as a private citizen or public employee; and (3) whether the

plaintiff's protected speech was a substantial or motivating factor in the adverse

employment action.” Ellins, 710 F.3d at 1056 (quoting Robinson, 566 F.3d at 822).

        The first Pickering factor is significant because speech on public issues occupies

the “highest rung of the hierarchy of First Amendment values” and is entitled to special


87
  In cases where government retaliation involves intertwined speech and associational rights, courts may apply the
Pickering test to both forms of protected activity under the First Amendment. See id.

OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                                      CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                                     424 N. Franklin Street
Page 40 of 75                                                                          Juneau, AK 99810
                                                                                       (907) 586-4490
         Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 40 of 75
protection. NAACP v. Claiborne Hardware Co., 458 U.S. 886 (1982) (quoting Carey v.

Brown, 447 U.S. 455, 466 (1980)). The second factor is significant because speech that is

part of an employee’s official job duties is not protected by the First Amendment. Garcetti

v. Ceballos, 547 U.S. 410, 421-23 (2006). The third is important because a First

Amendment retaliation claim requires motive. Allen v. Iranon, 283 F.3d 1070, 1075 (9th

Cir. 2002).

       The Pickering test continues as follows: “[I]f the plaintiff has satisfied the first three

steps, the burden shifts to the government to show: (4) whether the state had an adequate

justification for treating the employee differently from other members of the general

public; and (5) whether the state would have taken the adverse employment action even

absent the protected speech.” Id. (quoting Robinson, 566 F.3d at 822). The fourth step seeks

“to arrive at a balance between the interests of the [employee], as a citizen, in commenting

upon matters of public concern and the interest of the State, as an employer, in promoting

the efficiency of the public services it performs through its employees.” Pickering, 391

U.S. at 568. The fifth step, expanding on the third, ensures that the protected speech was

the but-for cause of the adverse employment action. Mt. Healthy City Sch. Dist. Bd. Of

Educ. v. Doyle, 429 U.S. 274, 287 (1977). These factors uniformly favor Bakalar.

               1.     Bakalar spoke on a matter of public concern.

       Bakalar’s political blogging clearly addressed matters of public concern. “[M]atters

of public concern” include matters of political or social importance to the community.




OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                         CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                        424 N. Franklin Street
Page 41 of 75                                                             Juneau, AK 99810
                                                                          (907) 586-4490
        Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 41 of 75
Connick, 461 U.S. at 147-48. In evaluating speech under the Connick framework, courts

examine the content, form, and context of the speech in question. Id.

           There is no doubt that Bakalar spoke on a matter of public concern, and Defendants

have not challenged this factor. For example, Bakalar’s blog posts and social media

comments often discussed former President Donald Trump. It goes without saying that the

elected leader of the country is a person of public concern. Regardless, the Supreme Court

has specifically held that statements “addressing the policies of the President’s

administration” address matters of public concern. Rankin v. McPherson, 483 U.S. 378,

386 (1987).

           The potentially controversial nature of Bakalar’s statements, and the colorful

language she used, is irrelevant to whether her blog addressed topics of public concern. See

id. at 387 (comment about killing the President addressed matters of public concern);

Sullivan, 376 U.S. at 270 (“[D]ebate on public issues should be uninhibited, robust, and

wide-open, and . . . may well include vehement, caustic, and sometimes unpleasantly sharp

attacks on government and public officials.”).

                     2.         Bakalar spoke as a private citizen.

           Bakalar’s social media accounts and blog featured only her personal speech as a

private citizen. Bakalar’s blog never addressed her work for the state of Alaska, let alone

criticized her department or superiors.88 An outside attorney, William Evans, who was




88
     Bakalar Affidavit. ¶ 18.

OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                       CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                      424 N. Franklin Street
Page 42 of 75                                                           Juneau, AK 99810
                                                                        (907) 586-4490
            Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 42 of 75
hired to investigate Bakalar, concluded the same.89 In this respect, Bakalar is like the

plaintiff in Pickering, who succeeded partially because her statements were “in no way

directed towards any person with whom appellant would normally be in contact.” 391 U.S.

at 569-70.

                  3.     Bakalar’s protected activity was a substantial motivating factor
                         for defendants’ adverse action.

           Defendants terminated Bakalar because of her political views as expressed in her

blog.

           A plaintiff may offer either direct or circumstantial evidence to “to show that [her]

constitutionally protected speech was a motivating factor in [the state]’s adverse

employment action.” Marable v. Nitchman, 511 F.3d 924, 930, n.10 (9th Cir. 2007); see

also Ulrich, 308 F.3d at 980; Allen, 283 F.3d at 1075. The plaintiff must first demonstrate

that the defendant knew of her protected speech. Alpha Energy Savers, Inc. v. Hansen, 381

F.3d 917, 928 (9th Cir. 2004); Keyser v. Sacramento City Unified Sch. Dist., 265 F.3d 741,

750-52 (9th Cir. 2001). Once the plaintiff establishes the defendant’s knowledge, she may

circumstantially establish a retaliatory motive by showing: “(1) proximity in time between

the protected speech and the alleged retaliation; (2) the employer’s expressed opposition

to the speech; and (3) other evidence that the reasons proffered by the employer for the

adverse employment action were false and pretextual.” Allen, 283 F.3d at 1077. “There is

no set time beyond which acts cannot support an inference of retaliation, and there is no



89
     Exh. 20.

OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                         CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                        424 N. Franklin Street
Page 43 of 75                                                             Juneau, AK 99810
                                                                          (907) 586-4490
            Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 43 of 75
set time within which acts necessarily support an inference of retaliation.” Coszalter, 320

F.3d at 978. Instead, the court must consider suspicious timing alongside the circumstance

of the case. Id. Bakalar can show that defendants knew of her protected speech and

establish a retaliatory motive using any of the three available methods.90 Here, all three

methods lead to the same conclusion: Bakalar was terminated for the political beliefs

expressed in her blog.

        Babcock knew about Bakalar’s speech. Stroup complained specifically to his office

about it.91 Furthermore, the Court cannot accept as coincidence that Bakalar and Botstein

are both (a) two lawyers who were removed from the Department of Law following

Governor Dunleavy’s inauguration, and (b) two lawyers who criticized President Trump.

There is no explanation for why Defendants would have terminated these particular

individuals unless they were aware of their speech.

        Bakalar has also established a retaliatory motive. Defendants terminated Bakalar

suspiciously quickly. Bakalar was terminated at 12:18 PM on December 3, 2018, which is

less than twenty minutes after Dunleavy was inaugurated as governor.92 Bakalar was then

given less than two hours to clean out her office and leave the building.93 This was not

enough time for Defendants to terminate Bakalar for work-related reasons. They

terminated her at the first available opportunity. This supports an inference that Defendants


90
   It is unclear whether defendants challenge whether Bakalar can make these showings. Insofar as they argue Babcock
was justified in terminating Bakalar for her speech, see Defs. Mot. for Summ. J. 15, their argument assumes she was,
in fact, terminated for her speech.
91
   Exh. 15.
92
   Bakalar Affidavit. ¶ 20.
93
   Bakalar Affidavit. ¶ 21.

OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                                        CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                                       424 N. Franklin Street
Page 44 of 75                                                                            Juneau, AK 99810
                                                                                         (907) 586-4490
         Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 44 of 75
were aware of her speech and that her speech motivated them to retaliate. See Coszalter,

320 F.3d at 977 (“[T]hree to eight months is easily within a time range that can support an

inference of retaliation.”).

         Second, Babcock expressed firm opposition to those who disagreed with the

Governor’s politics. Babcock said to those who would not “express a positive desire” to

work for Dunleavy’s “agenda” that “you’ve let us know you just wish to be terminated.”94

Thus, Babcock admitted he was willing to retaliate against employees for their protected

political speech and association. Schwartzman v. Valenzuela is a similar case. 846 F.2d

1209 (9th Cir. 1988). There, the Ninth Circuit found that an employer’s “expressed

opposition” supported an inference of retaliation when an employee received a similar

notice “warning him that he was not authorized to speak out” against that employer. Id. at

1212; see also, Allen v. Scribner, 812 F.2d 426, 435 (9th Cir. 1987). In both cases, the

employer’s warning, coupled with the plaintiff’s controversial speech, revealed a

retaliatory motive in the employee’s termination. This retaliatory inference is

supplemented by Babcock’s known history of disdaining Democrats and attempting to

remove moderate Republicans from office.95

         Third, Babcock’s claim that he dismissed Bakalar because of the tone of her

resignation letter is clearly pretextual.96 Bakalar’s letter followed the template suggested


94
   Exh. 38.
95
   Exhs. 23-26.
96
   Even assuming, however, that Babcock’s proffered motive was not pretextual, and that Bakalar was in fact
terminated because the “tone” of her resignation letter somehow failed Defendants’ loyalty test, Bakalar’s termination
remains unconstitutional as a direct result of Defendants’ unlawful patronage scheme, which in and of itself violated
her right to freely associate.

OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                                         CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                                        424 N. Franklin Street
Page 45 of 75                                                                             Juneau, AK 99810
                                                                                          (907) 586-4490
         Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 45 of 75
by her supervisor.97 It was also similar to the letters of Bakalar’s coworkers who were not

fired.98 For example, one attorney in the Special Litigation Section wrote, “I do not do

this voluntarily, but rather, because I understand that if I do not submit my resignation as

requested my employment will be terminated.”99 Another Assistant Attorney General,

wrote to Joanne Grace with questions including, “What are the criteria that will be used

to evaluate the resignation requests. Everything from press publications informs her

this is a political or loyalty litmus test. Is that in error?”100 In Coszalter, the Ninth

Circuit found evidence of pretext when there was a “lack of clarity and even-

handedness” in an employer’s punishment of different employees, and the employer’s

punitive “policy tended to change from one to the other.” 320 F.3d at 978. The

inconsistency of Babcock’s reactions begets the same conclusion here, especially because

the one characteristic unifying the two employees who were terminated—Bakalar and

Botstein—is that both criticized former President Trump.

        Defendants’ brief curiously omits Babcock’s initial justification for Bakalar’s

termination, instead focusing on the “puerility” of Bakalar’s blog posts. Such a change in

tune would be unnecessary had Babcock’s initial explanation been honest. See Ulrich, 308

F.3d at 981 (employer’s stated reason for terminating employee was inconsistent). Given




97
   Exh. 29.
98
   Exhs. 34 & 35.
99
   Exh. 36.
100
    Exh. 37.


OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                     CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                    424 N. Franklin Street
Page 46 of 75                                                         Juneau, AK 99810
                                                                      (907) 586-4490
         Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 46 of 75
the above analysis, there is no doubt that Babcock terminated Bakalar to retaliate against

her for her political speech.

               4.     Defendants had no justification for terminating Bakalar.

       Bakalar has established a prima facie case for retaliation, and Defendants cannot

demonstrate that “legitimate administrative interests outweigh the employee’s First

Amendment rights.” Id. These interests include promoting efficiency and integrity in the

discharge of official duties and maintaining discipline in public service. Connick, 461 U.S.

at 150-51. “Cases that analyze whether the government’s administrative interests

outweighed the plaintiff’s right to engage in protected speech examine disruption resulting

both from the act of speaking and from the content of the speech.” Clairmont v. Sound

Mental Health, 632 F.3d 1091, 1107 (9th Cir. 2011). Here, defendants have not shown that

Bakalar caused any disruption to her workplace or her performance, let alone one sufficient

to outweigh her First Amendment rights.

       First, Bakalar did not speak in an inherently disruptive “manner, time, [or] place.”

Connick, 461 U.S. at 152. In Connick, the Supreme Court explicitly contrasted disruptive

speech occurring in the workplace with that in Pickering, which was more deeply protected

because it did not occur in the workplace. Id. at 153; see also Givhan v. W. Line Consol.

Sch. Dist., 439 U.S. 410, 415 n.4 (1979) (“Private expression, however, may in some

situations bring additional factors to the Pickering calculus.”). None of Bakalar’s speech

took place in or around her workplace, and speech made in her own private time deserves

the utmost protection. See Connick, 461 U.S. at 152.


OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                     CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                    424 N. Franklin Street
Page 47 of 75                                                         Juneau, AK 99810
                                                                      (907) 586-4490
        Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 47 of 75
         Second, Bakalar’s speech did not impede her ability to perform her job. See

Connick, 461 U.S. at 151. Bakalar was terminated in December 2018, yet she had been

blogging since 2014 with no resulting disruption to her work.101 Both her supervisor and a

third-party investigation determined that her blogging activity did not interfere with her

work.102 Defendants’ rank speculation that Bakalar’s blog could have hurt her relationship

with her co-workers or the judiciary is completely belied by the fact that the vast majority

of the complained-of speech had been sitting on her blog for months without causing

disruption. Defendants have pointed to no actual work disruptions throughout Bakalar’s

years of blogging. Importantly, too, the Department of Law did not have any employee

policy about political or personal social media usage, meaning Bakalar did not breach any

rules.103 See Mt. Healthy, 429 U.S. at 284 (“There is no suggestion by the Board that Doyle

violated any established policy.”). Defendants have not met their burden of putting forth

any evidence to show that Bakalar’s speech prevented her from performing her job. See

Alaska v. Haley, 687 P.2d 305, 314 (Alaska 1984) (employee’s free-speech interests

prevailed where employee’s “statements did not concern areas in which she performed

research, and her work was uniformly rated as outstanding”).

         Bakalar’s speech did not interfere with her working relationships. To prove that

Bakalar’s speech interfered with working relationships, Defendants must demonstrate

“actual, material and substantial disruption, or reasonable predictions of disruption in the


101
    Bakalar Affidavit, ¶ 37.
102
    Exh. 20.
103
    Exh. 3, 79:20-81:17.

OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                     CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                    424 N. Franklin Street
Page 48 of 75                                                         Juneau, AK 99810
                                                                      (907) 586-4490
          Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 48 of 75
workplace.” Robinson, 566 F.3d at 824 (internal quotation marks omitted). In Connick, the

Supreme Court found that a public employee’s speech was disruptive specifically because

it “caus[ed] a mini-insurrection” and was “an act of insubordination which interfered with

working relationships.” 461 U.S. at 151. Defendants, again, cite no evidence to support a

similar finding. Instead, the record displays only positive relationships between Bakalar

and her coworkers. The “evidence does not include a showing that [plaintiff’s] statements

had any actual effect on her working relationship.” Haley, 687 P.2d at 314; see also Rankin,

483 U.S. at 389 (“[T]here is no evidence that [plaintiff] interfered with the efficient

functioning of the office.”).

        Defendants’ other arguments to the contrary are unconvincing. They use Haley, a

case much like this one, to articulate six sub-factors related to this step of the Pickering

analysis.104 The factors concern the impact of an employee’s speech on her professional

relationships (factors 1-3) and her office’s work (factors 4-6):

        (1) maintenance of discipline by immediate superiors; (2) preservation of
        harmony among co-workers; (3) maintenance of personal loyalty and
        confidence when necessary to the proper functioning of a close working
        relationship; (4) maintenance of the employee’s proper performance of daily
        duties; (5) public impact of the statement; (6) impact of the statement on the
        operation of the governmental entity.

Haley, 687 P.2d at 311 (Alaska 1984). These factors unanimously favor Bakalar for the

reasons above: Bakalar’s relationships with superiors and co-workers never suffered as a




104
   Defendants omit the seventh factor given in Haley—whether the employee addressed a topic of public concern—
presumably because it undoubtedly favors Bakalar. 687 P.2d at 311.

OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                                   CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                                  424 N. Franklin Street
Page 49 of 75                                                                       Juneau, AK 99810
                                                                                    (907) 586-4490
         Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 49 of 75
result of her speech (factors 1-3), and neither did her work or that of her department (factors

4-6).

        Defendants further argue that “Bakalar made public comments about judges,”

stating that this would “impede” her cases. On this point, they cite a single post

commenting on the confirmation of Justice Kavanaugh the United States Supreme Court.

Bakalar’s post about Justice Kavanaugh’s confirmation hardly reveals bias about the

judiciary writ large. It goes without saying that Justice Kavanaugh’s appointment was a

politically charged event that garnered commentary from lawyers throughout the country.

There is no evidence that Bakalar’s post offended any judges, or even that any judges read

it. Moreover, there is virtually no chance that Justice Kavanaugh read Bakalar’s post or

that he will ever read it in the future.

        The complete lack of evidence supporting Defendants’ theory of workplace

disruption, coupled with the context of Bakalar’s termination and Defendants’ shifting

justifications, shows that Defendants’ complaints about disruption are nothing more than a

pretext. And for purposes of the Pickering analysis, Defendants’ interests cannot be

founded on pretext. Robinson, 566 F.3d at 825-26. For example, in Robinson, the Ninth

Circuit held that there were genuine issues of fact whether the defendants had actually

disciplined an employee due to concerns of workplace disruption. Id. at 825. The Ninth

Circuit explained that if a factfinder determined that concerns over “disruption” were a

pretext, the employee’s “speech interests would outweigh Defendants’ interest in avoiding

workplace disruption.” Id., accord Miller v. City of Canton, 319 F. App’x 411, 421 (6th


OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                        CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                       424 N. Franklin Street
Page 50 of 75                                                            Juneau, AK 99810
                                                                         (907) 586-4490
        Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 50 of 75
Cir. 2009) (claims of disruption that are pretextual or not genuinely held are entitled to no

weight in the Pickering analysis.); Harnishfeger v. United States, 943 F.3d 1105, 1118-19

(7th Cir. 2019) (same).

           Here, there can be no genuine dispute that Defendants’ claim—that Bakalar was

terminated because of fears of workplace disruption—is a pretext. First, Babcock stated

that Bakalar was terminated because of the “tone” of her resignation letter, not because of

disruption in the workplace. Of course, this, too, was a pretext, but Defendants have pointed

to zero evidence in the record suggesting that concerns over efficiency or workplace

disruption were the actual—or even the initially made up—reasons behind Bakalar’s

discharge. Defendants terminated Bakalar as part of their mass-resignation scheme and

loyalty test—a scheme clearly designed to weed out perceived political disloyalty.

Defendants’ loyalty test reveals their true motives. Finally, the other attorney terminated

as a result of this patronage scheme had only made a few tweets criticizing President

Trump, and yet Defendants terminated her anyway, demonstrating that the true reason for

the termination was political disloyalty rather than disruption in the workplace.105 Thus,

Bakalar was not terminated because of concerns over workplace disruption or for any

particular blog post. She was terminated simply because Defendants disagreed with her

politics as expressed in her blog. As a result, Defendants could not cite workplace

disruption to argue that its interests outweighed Bakalar’s right to free speech and

association, even if they had a plausible argument. See id. at 825-26. And they don’t.


105
      Exh. 38.

OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                      CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                     424 N. Franklin Street
Page 51 of 75                                                          Juneau, AK 99810
                                                                       (907) 586-4490
            Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 51 of 75
       Bakalar’s First Amendment rights far outweigh Defendants’ pretextual

justifications for her termination.

               5.     Defendants would not have terminated Bakalar absent her
                      protected speech.

       A defendant may finally avoid liability by showing that the employee’s protected

speech was not a but-for cause of its adverse employment action. Mt. Healthy, 429 U.S. at

287; Eng, 552 F.3d at 1072. Defendants cannot make that showing here.

       According to the Ninth Circuit, this question relates to, but is distinct from, the

plaintiff's burden of showing that the protected conduct was a substantial or motivating

factor in her adverse employment action (the third Pickering factor). It is a question of fact,

Robinson, 566 F.3d at 824, addressing whether the state “would have taken the adverse

action if [a] proper reason alone had existed,” Eng, 552 F.3d at 1072 (quoting Thomas v.

City of Beaverton, 379 F.3d 802, 808 (9th Cir. 2004)); Knickerbocker v. City of Stockton,

81 F.3d 907, 911 (9th Cir. 1996); Coszalter, 320 F.3d at 978.

       As shown above, Bakalar would not have been terminated absent her protected

speech. This is demonstrated by the suspicious timing, the loyalty test and mass-resignation

scheme, Babcock’s known distaste for Democrats, the utter insufficiency of the

Defendants’ explanations for Bakalar’s firing, and the parallel termination of Botstein.

Defendants, meanwhile, do not argue that Bakalar’s termination emerged from events other

than her speech, thereby failing to meet the burden placed on them by this fifth factor.

       In sum, the Pickering analysis strongly favors Bakalar at every step, and Bakalar is

entitled to summary judgment on her hybrid speech-associational claim.

OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                        CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                       424 N. Franklin Street
Page 52 of 75                                                            Juneau, AK 99810
                                                                         (907) 586-4490
        Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 52 of 75
       D.      Babcock and Governor Dunleavy Are Not Entitled to Qualified
               Immunity for Bakalar’s § 1983 Claim.

       Babcock and Governor Dunleavy are not entitled to qualified immunity with regard

to their scheme to extort loyalty oaths from partially exempt state employees. Nor are they

entitled to qualified immunity with respect to their decision to terminate Bakalar because

of her political speech.

       “As a general rule, an official is entitled to qualified immunity from damages if his

conduct ‘does not violate clearly established statutory or constitutional rights of which a

reasonable person would have known.’” Alexander v. Perrill, 916 F.2d 1392, 1396 (9th

Cir. 1990) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). To be clearly

established, the “contours of the right must be sufficiently clear that a reasonable official

would understand that what he is doing violates that right.” Anderson v. Creighton, 483

U.S. 635, 640 (1987). If “the allegations, viewed in light most favorable to the plaintiff,

indicate adequate justification, qualified immunity should be granted.” Id. at 1072.

       Because Babcock and Governor Dunleavy engaged in two separate but related

unconstitutional acts—the first being the mass-resignation and loyalty-pledge demand, and

the second being its decision to discharge Bakalar for her political speech—each qualified

immunity issue must be addressed separately.

       First, Babcock and Governor Dunleavy’s mass-resignation scheme and demand for

a loyalty pledge from thousands of non-policymaking employees violated Bakalar’s clearly

established right to freedom of association. As explained in detail above, the Supreme

Court has stated, and it is therefore clearly established, that demands for loyalty pledges

OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                      CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                     424 N. Franklin Street
Page 53 of 75                                                          Juneau, AK 99810
                                                                       (907) 586-4490
        Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 53 of 75
from non-policymaking employees are unconstitutional. Elrod, 427 U.S. at 355. Babcock

and Governor Dunleavy’s request for mass resignations from employees, subject to the

Governor’s acceptance or refusal to accept the resignation, is even more egregious than the

hiring freeze in Rutan, 497 U.S. 62. Although “[c]losely analogous pre-existing case law

is not required to show that the law is clearly established,” Mendoza v. Block, 27 F.3d 1357,

1361 (9th Cir. 1994), as amended (May 31, 1994), here, Rutan and Elrod are closely

analogous.

           Bakalar also was not a policymaker under clearly established law. It was clearly

established that the policymaker status applies only to public officials for whom “party

affiliation is an appropriate requirement for the effective performance” of the job. Branti,

445 U.S. at 518. It was also clearly established that, in evaluating whether an employee is

a policymaker, courts first look to state law to determine whether political loyalty is an

appropriate requirement for the position. Id.; Curtis, 963 F.3d at 786; Rose, 291 F.3d at

924; DiRuzza, 206 F.3d at 1309; Jenkins, 119 F.3d at 1163. And Alaska state law, through

explicit personnel rules, clearly establishes that political affiliation is not an appropriate

qualification for Bakalar’s job.106

           Even if that were not enough, Bakalar’s actual job duties fall outside the

policymaking exception under well-established law. For purposes of deciding whether to

grant Defendants’ summary judgment, the court must assume Bakalar’s job duties were as

she describes them. Eng, 552 F.3d at 1071-72. Bakalar simply litigated cases (which were


106
      See supra at ¶ I.B.1.

OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                       CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                      424 N. Franklin Street
Page 54 of 75                                                           Juneau, AK 99810
                                                                        (907) 586-4490
           Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 54 of 75
supervised and which she had no authority to settle) and applied pre-existing law to analyze

legal questions assigned to her by her superiors.107 Defendants have not pointed to a single,

particular aspect of Bakalar’s actual work that would have rendered political loyalty an

appropriate requirement, instead relying on vague generalizations about her work with the

nonpartisan division of elections. Defendants assert that state law required political

neutrality in her role as an advisor to this division, but the state law specific to Bakalar’s

position directly undercuts this claim. See A.S. §§ 39.25.010, 39.25.100, 39.25.110,

39.25.120. Moreover, Defendants’ mass-resignation and loyalty-pledge scheme did not

demand political neutrality—it demanded political loyalty, and the focus of the

policymaker exception is whether political loyalty was an appropriate requirement for the

position. Both state law and Bakalar’s actual duties demonstrate that it was not.

Accordingly, Babcock and Governor Dunleavy are not entitled to qualified immunity on

Bakalar’s freedom-of-association claim.

           Moreover, the court must look to Defendants’ conduct as a whole, and “the qualified

immunity analysis should not occur in a vacuum, processing facts wrenched from their

proper context.” Rigg v. California, 32 F. App’x 398, 401 (9th Cir. 2002). The conduct of

the Defendants clearly violated constitutional rights—even assuming arguendo that it was

not clearly established that Bakalar fell outside the Elrod-Branti exception. Qualified

immunity “focuses on the objective legal reasonableness of an official’s acts and not on

whether the plaintiff may or may not recover for the alleged illegalities.” Eng, 552 F.3d at


107
      Bakalar Affidavit, ¶¶ 10-13.

OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                        CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                       424 N. Franklin Street
Page 55 of 75                                                            Juneau, AK 99810
                                                                         (907) 586-4490
            Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 55 of 75
1068 (emphasis in original). “[T]he appropriate focus in a qualified immunity analysis is

the legality of the conduct of the public official, not... his liability to the ultimate plaintiff.”

Id. (quoting Triad Associates, Inc. v. Robinson, 10 F.3d 492, 499 (7th Cir.1993)).

“According to the policies underlying qualified immunity, ‘[w]here an official could be

expected to know that certain conduct would violate statutory or constitutional rights, he

should be made to hesitate,’ regardless whether ‘the person who suffers injury caused by

such conduct may have a cause of action.’ ” Id. (quoting Harlow, 457 U.S. at 821, and

Triad Assocs., 10 F.3d at 500). Any reasonable official in Babcock and Governor

Dunleavy’s position would have known a demand for mass resignations and loyalty

pledges from such a broad swath of state employees violated those employees’

constitutional rights. Although Defendants argue that Bakalar fell within the policymaker

exception, Defendants’ conduct was not targeted solely at Bakalar. Defendants demanded

loyalty pledges and resignations from thousands of employees, including many who could

not even arguably be considered policymakers under any factual circumstances, like

medical doctors, pharmacists, and petroleum geologists. This conduct was patently

unconstitutional under clearly established law—regardless of whether terminating Bakalar

in particular was unconstitutional under clearly established law (which it was). Since

Defendants’ conduct is the focus of the qualified-immunity analysis, Eng, 552 F.3d at 1068,

they are not entitled to qualified immunity for their patronage scheme.

       Defendants are not entitled to qualified immunity for their free-speech retaliation

any more than they are entitled to qualified immunity for their patronage scheme. Aside


OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                           CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                          424 N. Franklin Street
Page 56 of 75                                                               Juneau, AK 99810
                                                                            (907) 586-4490
        Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 56 of 75
from arguing that Bakalar was a policymaker, Defendants make no qualified-immunity

arguments particular to Bakalar, instead claiming that employee free-speech claims rarely

survive qualified immunity because of the fact-intensive nature of the Pickering inquiry.

But this observational dictum does not hold up: the Ninth Circuit has upheld the denial of

qualified immunity in employee free-speech cases on multiple occasions. See, e.g.,

Clairmont, 632 F.3d 1091; Robinson, 566 F.3d at 825-26; Eng, 552 F.3d at 1076.

Defendants have also waived any Pickering-based arguments with regard to Bakalar’s First

Amendment claim, instead focusing on the policymaker exception and addressing

Pickering only as it applies to her Alaska free-speech claim. See Eng, 552 F.3d at 1076 n.6

(refusing to consider qualified-immunity argument based on fact-intensive Pickering

balancing where Defendants had waived it).

       Even generously mapping Defendants’ state-constitutional arguments onto

Bakalar’s First Amendment claim, Defendants’ qualified immunity argument fails. “[I]t

was clearly established by 2005 that for a government employer’s legitimate administrative

interests to outweigh an employee’s right to engage in protected speech, the disruption had

to be ‘real, not imagined.’” Clairmont, 632 F.3d at 1110. Defendants’ arguments all rest

on the theory that Bakalar’s speech could have eventually disrupted harmony among

coworkers or Bakalar’s ability to argue cases in front of Justice Kavanaugh. Defendants

have pointed to no evidence that either of these things were reasonably likely to happen. It

has presented no evidence that either Bakalar’s coworkers or Justice Kavanaugh read her

blog. It has presented no evidence that her blog upset any of her coworkers or affected her


OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                     CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                    424 N. Franklin Street
Page 57 of 75                                                         Juneau, AK 99810
                                                                      (907) 586-4490
        Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 57 of 75
credibility before any members of the judiciary. And it has pointed to no evidence that any

judges or any of Bakalar’s coworkers or supervisors ever complained about her blog

interfering with her work. To the contrary, an investigation conducted by the State of

Alaska noted that her blogging activities had not interfered with her work.108 “It was clearly

established at the relevant time that [Defendants’] proffered evidence of disruption in the

workplace was woefully insufficient.” Id. Lastly, Defendants have offered no evidence that

concerns over disruption in the workplace actually led to Bakalar’s discharge. It was

“clearly established… that this exception cannot serve as a ‘pretext.’” Robinson, 566 F.3d

at 826. Defendants cannot rely on such pretextual justifications to obtain qualified

immunity.

II.        Defendants Violated Alaska’s Constitutional Merit Principle and Its
           Implementing Legislation, the Personnel Act.

           Defendants also violated Alaska’s constitutional merit principle and the Personnel

Act. Together, these laws protect the professional and merit-based character of Alaska’s

public workforce. They reject in the strongest possible terms the spoils systems and

political patronage regimes that had come to dominate elsewhere in the country.

Defendants’ unprecedented demand for political loyalty ran roughshod over Alaska’s

cherished merit principles.

           The Alaska Constitution requires the legislature to “establish a system under which

the merit principle will govern the employment of persons by the State.” Alaska Const.



108
      Exh. 20.

OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                        CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                       424 N. Franklin Street
Page 58 of 75                                                            Juneau, AK 99810
                                                                         (907) 586-4490
            Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 58 of 75
art. XII, Sec. 6. According to the State’s Division of Personnel, this “merit principle is the

foundation on which our personnel administration system is built.”109 This provision

constitutionally mandates the use of the merit principle in state employment. Alaska Pub.

Emps. Ass’n, 831 P.2d at 1249.

           “Generally defined, the merit principle requires the recruitment, selection, and

advancement of public employees under conditions of political neutrality, equal

opportunity, and competition on the basis of merit and competence.” Id. (citation and

quotations omitted). The drafters of the Alaska Constitution designed the merit principle

primarily to prevent state employees from being hired or fired based on their political views

or affiliations. Delegate Sundborg said during the development of the Alaska Constitution

that “I don’t think anybody is, in principle, opposed to the merit system.… It is a system

by which persons who are to be employed by the state are employed on the basis of their

ability rather than… how they voted in a recent election.” 4 Proceedings of the Alaska

Constitutional Convention (PACC) 2887 (Jan. 23, 1956. And delegate Nordale similarly

opined that “we do not believe in a spoils system,” in which a political party could give

public offices to its supporters. Id.

           Thus, the merit principle’s “primary” goal is “shielding state workers and jobs from

political influence” and “the evils of the spoils system.” Moore v. State, Dep’t of Transp.

& Pub. Facilities, 875 P.2d 765, 771-72 (Alaska 1994). Though the state may “eliminate




109
      Exh. 39.

OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                         CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                        424 N. Franklin Street
Page 59 of 75                                                             Juneau, AK 99810
                                                                          (907) 586-4490
            Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 59 of 75
positions and order layoffs for reasons of efficiency and economy,” it may only do so

“provided that [its] decisions are not politically motivated.” Id. at 770.

       The Personnel Act gave statutory form to the merit principle. The Alaska

legislature “adopted the Personnel Act for the express purpose of implementing the

constitutionally mandated merit principle in state employment.” Alaska Pub. Emps. Ass’n,

831 P.2d at 1249. “Clearly recognizing the complexity of its task, [the Alaska] legislature

also provided a detailed definition for the merit principle.” Id.

       The merit principle includes the following:

       (1) recruiting, selecting, and advancing employees on the basis of their
       relative ability…

       (4) equal treatment of applicants and employees with regard only to
       consideration within the merit principles of employment; and

       (5) selection and retention of an employee’s position secure from political
       influence.

A.S. § 39.25.010(b). The Personnel Act also grants state employees specific “political

rights,” stating that “a state employee may,” among other things, “take part in a political

campaign” and “express political opinions.” A.S. § 39.25.178.

       The Alaska Legislature exempted certain employees from the Act, including, for

example, elected officials, employees of the state legislature, the heads of the departments

of the executive branch, and employees working in the governor’s office. A.S. §

39.25.110. Bakalar, however, falls under another group of employees who are “partially

exempt.” A.S. § 39.25.120. These employees are only exempt from particular personnel

rules not pertinent here. A.S. § 39.25.120(b). Accordingly, the merit principle, as

OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                       CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                      424 N. Franklin Street
Page 60 of 75                                                           Juneau, AK 99810
                                                                        (907) 586-4490
        Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 60 of 75
embodied in the Personnel Act, applies in full force to Bakalar and other partially exempt

employees.

         Governor Dunleavy’s decision to request resignations and pledges of loyalty from

such a huge number of state employees was obviously politically motivated. According to

his own chief of staff, the purpose was to root out employees who might not want “to work

in the administration” because they disagreed with his “agenda.”110Although these

employees were described as “at will” and “appointment-based,”111that was false. The

request for resignations went to the entire segment of partially exempt employees.112 Like

Bakalar, these were employees who are not appointed, who are not exempt from the merit

principle, and to whom the Personnel Act gives an affirmative right to political expression.

         Bakalar’s expression of her opinions is exactly the kind of behavior protected by

the Personnel Act. Babcock’s decision to terminate Bakalar without reference to her

ability is exactly the kind of behavior prohibited by the Alaska Constitution and the

Personnel Act.

         As argued above, Defendants terminated Bakalar because of her political views and

expression. Would Bakalar have been terminated had a different governor been elected,

or had Babcock never required a pledge of allegiance to Governor Dunleavy? Because the

answer is plainly no, Bakalar was not retained “secure from political influence.” A.S.

§ 39.25.010(b)(5). The merit principle prohibits Defendants’ actions.


110
    Exh. 28.
111
    Id.
112
    Id.

OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                       CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                      424 N. Franklin Street
Page 61 of 75                                                           Juneau, AK 99810
                                                                        (907) 586-4490
          Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 61 of 75
III.   Defendants Violated Alaska’s Free-Speech Clause.

       Defendants also violated the Alaska Constitution’s free-speech clause. Several

decades of precedent in Alaska reveal an undeniable trend: the Alaska Supreme Court has

consistently interpreted the Alaska Constitution to offer broader free-speech protections

than the First Amendment. Accordingly, Bakalar’s claims for infringement on her right to

free speech and association under the Alaska Constitution are at least as strong as, if not

stronger than, her federal claims.

       This Court cannot simply look to federal First Amendment jurisprudence when

interpreting Alaska’s free-speech clause. Both the plain language of the clause and Alaska

precedent show that the clause offers broader protections than the Federal Constitution.

Alaska’s Supreme Court has reiterated that it is “not bound in expounding the Alaska

Constitution’s Declaration of Rights by the decisions of the United States Supreme Court,

past or future, which expound identical or closely similar provisions of the United States

Constitution.’” Baker v. City of Fairbanks, 471 P.2d 386, 402 n.26 (Alaska 1970) (quoting

Roberts v. State, 458 P.2d 340, 342 (Alaska 1969)); see also Breese v. Smith, 501 P.2d 159,

167 (Alaska 1972) (“[T]his court is not obliged to interpret our constitution in the same

manner as the Supreme Court of the United States has construed parallel provisions of the

federal Constitution.”). Instead, as a general rule, “Alaska’s constitution is more protective

of rights and liberties than is the United States Constitution.” Green Party of Alaska, 118




OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                       CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                      424 N. Franklin Street
Page 62 of 75                                                           Juneau, AK 99810
                                                                        (907) 586-4490
        Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 62 of 75
P.3d at 1060.113 The Alaska Supreme Court has interpreted the state constitution to offer

broader protections than federal law—even when the language of the Alaska Constitution

is identical to its federal counterpart, which is not the case here. Brandon v. State, Dep’t of

Corr., 73 P.3d 1230, 1234 (Alaska 2003). “Alaska’s constitutional heritage may require

individual protections over and above federal guarantees….” Club SinRock, LLC v.

Municipality of Anchorage, Off. of the Mun. Clerk, 445 P.3d 1031, 1037 (Alaska 2019).

The Alaska Supreme Court has proudly declared:

        [W]e are free, and we are under a duty, to develop additional constitutional
        rights and privileges under our Alaska Constitution if we find such
        fundamental rights and privileges to be within the intention and spirit of our
        local constitutional language and to be necessary for the kind of civilized life
        and ordered liberty which is at the core of our constitutional heritage.

Baker, 471 P.2d at 402.

        The Alaska Supreme Court has held that Alaska’s free-speech clause is “more

protective of employee speech than is federal law.” Alaskans for a Common Language,

Inc., 170 P.3d at 203. The plain language of the clause is more explicit, more direct, and

broader than the First Amendment. Messerli v. State, 626 P.2d 81, 83 (Alaska 1980).

Article I, section 5 of the Alaska Constitution provides: “Every person may freely speak,

write, and publish on all subjects, being responsible for the abuse of that right.” This

language protects free speech “in a more explicit and direct manner” than the First



113
   See also, e.g., Malabed v. N. Slope Borough, 70 P.3d 416, 420 (Alaska 2003) (“[T]he Alaska Constitution’s equal
protection clause affords greater protection to individual rights than the United States Constitution’s….”); State v.
Jones, 706 P.2d 317, 324 (Alaska 1985) (holding that Alaska Constitution’s prohibition on unreasonable search and
seizures more expansively than federal prohibition); State v. Browder, 486 P.2d 925, 935-36 (Alaska 1971) (holding
Alaska’s constitution offers stronger jury-trial protections than the federal constitution).

OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                                        CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                                       424 N. Franklin Street
Page 63 of 75                                                                            Juneau, AK 99810
                                                                                         (907) 586-4490
         Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 63 of 75
Amendment. Messerli, 626 P.2d at 83. Unlike the federal Constitution, it explicitly covers

verbal, written, and published speech “on all subjects.” Alaska Const. art. I, § 5 (emphasis

added). It also directly provides a right to free speech for “[e]very person,” without

exception. Id. The only limitation is “the abuse of that right.” Id. Given the express

sweeping language of this provision, which is “not found in the United States

Constitution… it can only be concluded that the right is broader in scope than that of the

Federal Constitution.” Ravin v. State, 537 P.2d 494, 515 (Alaska 1975) (Boochever, J.,

concurring); accord Anchorage Police Dep’t Emps. Ass’n v. Municipality of Anchorage,

24 P.3d 547, 550 (Alaska 2001).

       When given the opportunity to diverge from federal law, the Alaska Supreme Court

has repeatedly chosen to adopt a more expansive interpretation of Alaska’s free-speech

clause. For example, with regard to employee speech, it protects speech on a “wide[r] range

of subjects,” such that “there may be instances where [the Alaska Supreme Court] would

find that certain speech addressed a matter of public concern and was protected under

Alaska’s Constitution even though a federal claim might yield a contrary result.” Wickwire,

725 P.2d at 703. Moreover, unlike the First Amendment, Alaska’s free speech clause

protects employee speech related to internal policies, including speech “by an employee as

an employee,” and “does not recognize a strict division between the speaker as citizen and

as employee.” Alaskans for a Common Language, 170 P.3d at 204.

       Defendants urge this Court to treat Bakalar’s free-speech claims under the Alaska

Constitution as coextensive with the claims under the U.S. Constitution, but the analysis is


OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                     CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                    424 N. Franklin Street
Page 64 of 75                                                         Juneau, AK 99810
                                                                      (907) 586-4490
        Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 64 of 75
not the same. Most importantly here, in determining whether an employee’s free-speech

rights under the Alaska Constitution have been infringed, the Alaska Supreme Court

considers an employee’s policymaker designation “of minimal value in its own right, but

instead only one of the factors to be considered.” Swanner, 649 P.2d at 945.

       Defendants’ characterization of Swanner’s policymaker analysis as “dicta” defies

reality. Def’s. Mot. for Summ. J. 14-15. The employer in Swanner argued that the plaintiff

was a policymaker. 649 P.2d at 944. The Alaska Supreme Court directly addressed the

policymaker issue. Id. at 944-45. “This holding was not dicta but rather was necessary

to address defendant’s argument….” United States v. Spivey, 781 F. Supp. 676, 680 (D.

Haw. 1991), aff’d, 980 F.2d 740 (9th Cir. 1992). The fact that the Alaska Supreme Court

found Swanner’s policymaker status indeterminate does not render its statements of law

any less precedential. And, the Alaska Supreme Court’s holding accords with the plain

language of the Alaska Constitution, which protects the free-speech rights of “every

person” without exception, unless the right is “abuse[d],” leaving no room for a threshold

policymaker exception. And, in case that weren’t enough, the Alaska Supreme Court later

reiterated that free-speech claims under the Alaska Constitution “should be analyzed under

the Pickering balancing test as interpreted by Swanner.” Haley, 687 P.2d at 312.

       The Alaska Constitution’s free-speech clause also includes the right to freedom of

association. “[F]reedom of speech and association are integrally related rights which both

derive from the First Amendment. Exercise of one of these rights almost invariably

implicates the other for each is a means toward accomplishment of the other.” Alaska Gay


OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                    CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                   424 N. Franklin Street
Page 65 of 75                                                        Juneau, AK 99810
                                                                     (907) 586-4490
        Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 65 of 75
Coal. v. Sullivan, 578 P.2d 951, 954 (Alaska 1978). As such, “Article I, section 5 of the

Alaska Constitution ‘guarantees the rights of people, and political parties, to associate

together to achieve their political goals.’” State v. Galvin, -- P.3d --, No. S-17887, 2021

WL        2879321,        at      *7       (Alaska      July      9,      2021)         (quoting

State v. Alaska Democratic Party, 426 P.3d 901, 906 (Alaska 2018) (emphasis in original)).

The Alaska Constitution is at least as protective of the right to free association as the United

States Constitution, if not more. State, Div. of Elections v. Green Party of Alaska, 118 P.3d

1054, 1060 (Alaska 2005).

       In view of these principles, Bakalar has proven that Defendants violated the free-

speech and freedom-of-association principles of the Alaska Constitution.

       First, with regard to Bakalar’s free-association claim under Alaska’s free-speech

clause, Bakalar’s policymaker status is only one factor to be considered in determining

whether the government’s interests as an employer outweigh her right to freely associate

with her chosen political party. Cf. Swanner, 649 P.2d at 945. A threshold policymaker

exception cannot be squared with the Alaska Constitution. The Alaska Constitution must

be interpreted as a whole, and the freedom-of-association principles implicit in Alaska’s

free-speech clause “draw[] added strength” from the constitutional merit principle

embodied in article XII section 6, which constitutionally entitles certain state employees to

maintain their jobs free from political influence. Anchorage Police Dep’t Emps. Ass’n, 24

P.3d at 550. Adding a threshold policymaker exception would create a constitutional

inconsistency. And without such an exception, Defendants cannot prevail. For much the


OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                        CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                       424 N. Franklin Street
Page 66 of 75                                                            Juneau, AK 99810
                                                                         (907) 586-4490
        Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 66 of 75
same reasons, the Alaska Constitution, read as a whole, prohibits “[c]onditioning public

employment on the provision of support for the favored political party” even more

emphatically than the U.S. Constitution. Rutan, 497 U.S. at 69 (citation and quotations

omitted). Any argument that Defendants had a legitimate interest in demanding political

loyalty from Bakalar is completely undermined not only by Alaska law, but also by the

record. Bakalar, a registered undeclared voter, excelled under a Republican governor and

an Independent governor, and her liberal political beliefs never affected her job

performance.

       As for Bakalar’s free-speech claim, policymaker status notwithstanding, under

Alaska law the ultimate inquiry is whether the employer has met its burden of

demonstrating that “the exercise of the employee’s rights substantially and materially

interfered with the discharge of [her] duties and responsibilities” and that “the prevention

of the disruption outweighed the employee’s interest in commenting on, and the public’s

right to be informed about, matters of public concern.” Haley, 687 P.2d at 312 (quoting

Swanner, 649 P.2d at 944). Defendants have not carried their burden. Bakalar spoke on

matters of great importance to the general public. She did so through her private blog on

her own time. She blogged for four years while working for the Department of Law, and

yet Defendants do not point to even a shred of evidence that her blog interfered with her

work or her working relationships during that time. As explained above, Bakalar excelled

at her job, and Defendants have not made any showing that her speech caused an actual or




OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                     CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                    424 N. Franklin Street
Page 67 of 75                                                         Juneau, AK 99810
                                                                      (907) 586-4490
        Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 67 of 75
even a potential disruption to her or anyone else’s job duties.114 Again, Defendants’

concerns about disruption, developed in the course of this litigation, are a mere pretext.

Moreover, even assuming arguendo that Bakalar’s job duties involved some small amount

of policymaking (which they did not), those policymaking duties were minimal in scope.

Since Bakalar’s blogging never interfered with her job, never caused a disruption, and

concerned matters of national importance unrelated to her job, her strong free-speech

interests outweigh any minimal interest the government had in regulating her speech.

           Bakalar’s case mirrors that of the employee in Haley. There, as here, the employer

argued that the employee’s published political speech interfered with her ability to perform

her work in a “nonpartisan position.” Haley, 687 P.2d at 312-13. The Alaska Supreme

Court rejected this argument, agreeing with the lower court that it was unrealistic to expect

employees, “even in a nonpartisan position, not to have personal views on matters of public

interest.” Id. at 313. This was particularly true because (1) there was no showing of “actual”

disruption or disharmony among coworkers, (2) the employee’s statements did not concern

areas related to her job, (3) the employee had outstanding performance, and (4) “no

particular bias had ever been noted” in the employee’s work. Id. at 314. The same analysis

applies here. Defendants have not come forth with any evidence of actual disruption or bias

in Bakalar’s work. Bakalar was an excellent employee. And, her statements did not concern

her job. As in Haley, Defendants have not and cannot meet their burden of proving that

Bakalar’s speech and political beliefs “substantially and materially interfered with the


114
      See supra at § III.

OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                       CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                      424 N. Franklin Street
Page 68 of 75                                                           Juneau, AK 99810
                                                                        (907) 586-4490
           Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 68 of 75
discharge of [her] duties and responsibilities” or that “the prevention of the disruption

outweighed [her] interest in commenting on, and the public’s right to be informed about,

matters of public concern.” 687 P.2d at 312 (quoting Swanner, 649 P.2d at 944).

IV.    Bakalar Is Entitled to Damages for Defendants’ State Constitutional
       Violations.
       Bakalar may pursue a claim for damages against Defendants for their flagrant

violations of the state constitution. As the United States Supreme Court has recognized,

“[t]he very essence of civil liberty certainly consists in the right of every individual to claim

the protection of the laws, whenever he receives an injury.” Bivens v. Six Unknown Named

Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 397 (1971) (quoting Marbury v.

Madison, 1 Cranch 137, 163, 2 L.Ed. 60 (1803)). The Alaska Supreme Court has

accordingly held that the Alaska Constitution supplies an independent cause of action for

damages “in cases of flagrant constitutional violations where little or no alternative

remedies are available.” Dick Fischer Dev. No. 2, Inc. v. Dept. of Admin., 838 P.2d 263,

268 (Alaska 1992).

       Defendants’ sole argument with regard to the issue of damages under the Alaska

Constitution is that its violations were not flagrant. Although there is little caselaw offering

guidance on what constitutes a “flagrant” violation, that is understandable; the Supreme

Court of Alaska has never faced such a clear instance of political patronage as this one.

Defendants’ demand for a loyalty pledge trampled on Bakalar’s and other employees’

rights to free association. Requesting resignation from thousands of non-policymaking

employees simply because they were hired by a previous administration is a blatant

OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                         CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                        424 N. Franklin Street
Page 69 of 75                                                             Juneau, AK 99810
                                                                          (907) 586-4490
        Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 69 of 75
patronage practice clearly foreclosed by Elrod, Branti, and Rutan,115 and therefore even

more clearly foreclosed by the more-protective Alaska Constitution. Babcock’s

accompanying demand that employees “express a positive desire” to work on the

Governor’s “agenda” in order to get back in with the administration can only be interpreted

as pressure to shape their political orientations, chill political speech, and screen out

employees unwilling to align themselves with the Governor’s politics. Though “flagrance”

is a hard thing to measure, it is difficult to envision a more flagrant violation of the rule

against patronage practices than a demand to endorse a favored political party’s agenda.

This was a “direct action on the part of the defendants to thwart [employees’] constitutional

right[s]” and therefore constituted a flagrant constitutional violation. Lowell v. Hayes, 117

P.3d 745, 753 (Alaska 2005).

           Terminating Bakalar also flagrantly violated the Alaska Constitution’s free-speech

clause. As argued above, Bakalar had a fundamental right to speak about political issues,

which the Alaska Constitution explicitly recognizes.116 She was clearly discharged for

doing so, despite her not being a policymaker according to either commonsense or Alaska

law, and despite her routinely excelling at her job. And Babcock’s shifting justification for

terminating Bakalar shows that even he knew or assumed his political motivations flew in

the face of the Alaska Constitution.




115
      See supra at § I.B.
116
      See supra at § III.

OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                       CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                      424 N. Franklin Street
Page 70 of 75                                                           Juneau, AK 99810
                                                                        (907) 586-4490
           Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 70 of 75
           Defendants’ constitutional violations are even more flagrant in light of Alaska’s

constitutional merit principle. See Alaska Const. art. XII, Sec. 6. The framers of Alaska’s

Constitution explicitly foretold, and hoped to prevent, the political patronage exemplified

by Defendants’ actions.117 Alaska’s Constitution could not more clearly forbid Governor

Dunleavy’s patronage scheme and the consequent political firing of an employee as well-

regarded as Bakalar. Accordingly, this Court should deny Defendants’ request for summary

judgment on the issue of damages for violations of the Alaska Constitution.

V.         Defendants Violated the Implied Covenant of Good Faith and Fair Dealing.

           Defendants’ unconstitutional and bad-faith conduct violated the implied covenant

of good faith and fair dealing in Bakalar’s employment contract.

           All “employment contracts are subject to the covenant of good faith and fair

dealing.” Hoendermis v. Advanced Physical Therapy, Inc., 251 P.3d 346, 356 (Alaska

2011). This covenant contains an objective and a subjective component, and “subjective

bad faith is not always required” to create a breach. Luedtke v. Nabors Alaska Drilling,

Inc., 834 P.2d 1220, 1225 (Alaska 1992). The objective component requires employers to

“act in a manner that a reasonable person would regard as fair.” Id. (quoting Charles v.

Interior Reg'l Hous. Auth., 55 P.3d 57, 62 (Alaska 2002)) (internal quotation marks

omitted). An employer may breach this element in cases involving “terminations on

grounds that were found unconstitutional, and firings that violated public policy.” Era

Aviation, Inc. v. Seekins, 973 P.2d 1137, 1140 (Alaska 1999). By contrast, “[t]he subjective


117
      See supra at § II.

OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                      CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                     424 N. Franklin Street
Page 71 of 75                                                          Juneau, AK 99810
                                                                       (907) 586-4490
           Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 71 of 75
element focuses… on the employer’s motives.” Id. “An employer engages in subjective

bad faith when it discharges an employee for the purpose of depriving him or her of one of

the benefits of the contract.” Id. Such a purpose may be presumed when “[t]he

circumstances surrounding… termination give rise to an inference” that the employee was

fired for an improper reason, such as malicious deprivation. Mitford v. de Lasala, 666 P.2d

1000, 1007 (Alaska 1983). Bakalar’s termination violated both elements of this covenant.

            Bakalar’s termination violated the objective element of the covenant of good faith

and fair dealing because it was unconstitutional. In Haley, the Alaska Supreme Court ruled

that a legislative research assistant could collect damages under the covenant when she was

fired for her political speech in violation of the First Amendment because “implicit in her

contract of employment was the State’s promise not to terminate Haley for an

unconstitutional reason.” 687 P.2d at 318. “In effect, [the Court held] that when the State

fires an employee for an unconstitutional reason, this amounts to unfair dealing as a matter

of law and gives rise to contract remedies.” Id. This reasoning applies directly to Bakalar,

who was terminated for reasons that violated the merit-principle and free-speech clauses

of the Alaska Constitution, as well as the First Amendment of the United States

Constitution, and that were therefore unfair.118 Bakalar’s claim thus prevails regardless of

whether she has a constitutional cause of action; the common law provides one through the

duty of good faith and fair dealing.




118
      Id.

OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                        CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                       424 N. Franklin Street
Page 72 of 75                                                            Juneau, AK 99810
                                                                         (907) 586-4490
            Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 72 of 75
            Bakalar’s termination also violated the objective element of the covenant of good

faith and fair dealing because it violated public policy. In Luedtke, the Alaska Supreme

Court ruled that the covenant was violated when an employee was suspended after being

“tested for drug use without prior notice.” 834 P.2d at 1226. The court cited its own

consideration of “public policy” to find “limits on the employer's right to invade the privacy

of an employee.” Id. at 1224-25; see also Knight v. Am. Guard & Alert, Inc., 714 P.2d 788,

792 (Alaska 1986) (“We have never rejected the public policy theory.”). Similar public

policy considerations, rooted in principles of privacy and political freedom, ought to

persuade this court to find for Bakalar. Political opinions unrelated to one’s job simply

should not be grounds for termination. And beyond Bakalar’s personal rights, the State of

Alaska would gravely suffer if elected officials could fire swaths of government employees

for political reasons. Government expertise would evaporate, and polarization would

skyrocket. Alaska’s Personnel Act recognizes as much, instituting robust civil-service

protection for employees like Bakalar. See A.S. § 39.25.010.119 Acting against this clear

public policy, Defendants breached the covenant of good faith and fair dealing when

terminating Bakalar.

            Lastly, Bakalar’s termination violated the subjective element of the covenant of

good faith and fair dealing because its purpose was to deprive Bakalar of her employment.

Seekins, 973 P.2d at 1140. In Mitford v. de Lasala, the Alaska Supreme Court inferred that

the covenant was violated when it appeared an employee was fired “for the purpose of


119
      Id.

OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                       CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                      424 N. Franklin Street
Page 73 of 75                                                           Juneau, AK 99810
                                                                        (907) 586-4490
            Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 73 of 75
preventing him from sharing in future profits.” 666 P.2d at 1007; see also Hagans, Brown

& Gibbs v. First Nat. Bank of Anchorage, 783 P.2d 1164, 1169 (Alaska 1989) (bank

violated covenant when it declined settlement offer to “take advantage” of its lawyer). The

impermissible purpose was presumed in Mitford because the employer stated that it “did

not recall the existence of the letter” giving the employee profit-sharing rights and fired the

employee without cause. 666 P.2d at 1003. Babcock’s firing of Bakalar emerged from

similarly suspicious circumstances. First, Babcock is known to disdain individuals who do

not share his politics.120 Second, the pretextual reason Babcock first gave for terminating

Bakalar—that he disapproved of the “tone of her resignation letter”—is so weak that even

Defendants have created a new theory for termination during this litigation. Third, Bakalar

was fired despite doing excellent work, and there is no reason to believe her excellent work

would not have continued under Governor Dunleavy. Together, these facts give rise to an

inference that Bakalar was fired because Defendants wanted to “own the libs” and deprive

a progressive attorney of her employment with the State. That is a violation of the covenant

of good faith and fair dealing. See Mitford, 666 P.2d at 1007; Seekins, 973 P.2d. at 1140.

                                        CONCLUSION

           Governor Dunleavy and Babcock’s unprecedented patronage scheme chilled

thousands of public employees’ speech. It eroded their freedom of association. It violated

Alaska’s merit system of employment and the duty of good faith and fair dealing. And

ultimately, it resulted in retaliation against Bakalar, a non-policymaker, for expressing her


120
      Exh. 22.

OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                        CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                       424 N. Franklin Street
Page 74 of 75                                                            Juneau, AK 99810
                                                                         (907) 586-4490
            Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 74 of 75
political opinions and beliefs. The Court should grant Bakalar summary judgment on all of

her claims and deny Defendants’ motion for summary judgment in its entirety.

       DATED this 30th day of July, 2021.

                                                     /s/ Mark Choate
                                                     _____________________________
                                                     Mark Choate, 8011070
                                                     Choate Law Firm LLC
                                                     424 N. Franklin Street
                                                     Juneau, AK 99801
                                                     Phone: (907) 586-4490
                                                     E-mail: lawyers@choatelawfirm.com

                                                     /s/ Adam W. Hansen
                                                     _____________________________
                                                     Adam W. Hansen*
                                                     Eleanor Frisch*
                                                     Apollo Law LLC
                                                     333 Washington Avenue North, Suite 300
                                                     Minneapolis, MN 55401
                                                     Phone: (612) 927-2969
                                                     E-mail: adam@apollo-law.com
                                                            eleanor@apollo-law.com

                                                     *pro hac vice forthcoming

                                                     /s/ Amanda Harber
                                                     _____________________________
                                                     Amanda Harber, 1011119
                                                     49th State Law LLC
                                                     P.O. Box 661
                                                     Soldotna, AK 99669
                                                     Phone: (907)
                                                     E-mail: amanda@49thstatelaw.com




OPPOSITION TO & CROSS-MOTION FOR SUMMARY JUDGMENT                       CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                      424 N. Franklin Street
Page 75 of 75                                                           Juneau, AK 99810
                                                                        (907) 586-4490
        Case 3:19-cv-00025-JWS Document 75 Filed 08/04/21 Page 75 of 75
